Exhibit 10.40
EXECUTION COPY
Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Asterisks denote omissions.
AMENDED AND RESTATED
CROSS-LICENSE AGREEMENT
Between
ALNYLAM PHARMACEUTICALS, INC.
And
PROTIVA BIOTHERAPEUTICS INC.
Dated: May 30, 2008

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED CROSS-LICENSE AGREEMENT
     This Amended and Restated Cross-License Agreement (this “Agreement”) is
entered into as of May 30, 2008, by and between ALNYLAM PHARMACEUTICALS, INC., a
corporation organized under the laws of the State of Delaware having a principal
office at 300 Third Street, Cambridge, MA 02142, U.S.A., and PROTIVA
BIOTHERAPEUTICS INC., a Canadian corporation, having a principal office at
100-3480 Gilmore Way, Burnaby, B.C., Canada.
RECITALS
     WHEREAS, ALNYLAM owns or controls certain intellectual property covering
fundamental aspects of the structure and uses of therapeutic products that
(a) function through RNA interference (“RNAi”), including but not limited to
compositions and methods of use of siRNAs (defined below), or (b) are, or
function through the modulation of, miRNAs (as defined below); and ALNYLAM is
developing capabilities to develop and commercialize such therapeutic products;
     WHEREAS, PROTIVA owns or controls certain intellectual property covering
certain targeted nucleic acid delivery technology known as Stable Nucleic Acid
Lipid Particle technology (the “SNALP Technology”) which is useful for the
delivery of a variety of therapeutic products that function through RNAi or are,
or function through the modulation of, miRNA, and is also engaged in the
business of discovering, developing, manufacturing and commercializing human
therapeutic products;
     WHEREAS, ALNYLAM and PROTIVA are parties to a Cross-License Agreement dated
as of August 14, 2007 (the “Original Cross-License Agreement”) under which:
          (i) ALNYLAM granted PROTIVA non-exclusive licenses under certain
ALNYLAM intellectual property to research, develop and commercialize products
directed at up to four Targets (as defined below). PROTIVA selected the PLK
Target and the Second Target (each as defined below) prior to the effective date
of this Agreement, and has the right to select two additional Targets, subject
to ALNYLAM’s obligations to Third Parties (as defined below) and the terms of
this Agreement;
          (ii) PROTIVA granted ALNYLAM a non-exclusive license under certain of
PROTIVA’s intellectual property related to delivery technologies also known as
SNALP Technology with application to one or more products to be researched,
developed and commercialized by ALNYLAM alone or in partnership with Third
Parties; and
          (iii) ALNYLAM agreed to support certain research and development
activities to be conducted by PROTIVA over a [**]-year period to develop RNAi
products to be delivered using PROTIVA’s technology, and obtained a
non-exclusive license under certain PROTIVA intellectual property to further
develop and commercialize the products that are the subject of such research and
development activities;

1



--------------------------------------------------------------------------------



 



     WHEREAS, following the execution of the Original Cross-License Agreement,
PROTIVA entered into [**] agreement (the “[**]”) with [**] and its affiliated
companies (including without limitation [**]) (collectively, the “[**]”)
effective as of [**], under which, among other things, PROTIVA granted to the
[**] a non-exclusive license to certain intellectual property of PROTIVA;
     WHEREAS, ALNYLAM and TEKMIRA Pharmaceuticals Corporation (as successor in
interest to Inex Pharmaceuticals Corporation) (“TEKMIRA”) are parties to a
License and Collaboration Agreement dated as of January 8, 2007 (the “Original
ALNYLAM-TEKMIRA License Agreement”), which as a condition to ALNYLAM’s agreement
to enter into this Agreement, is being amended and restated concurrently with
this Agreement (as so amended and restated, the “ALNYLAM-TEKMIRA License
Agreement”);
     WHEREAS, on March 28, 2008, TEKMIRA, PROTIVA and all holders of securities
of PROTIVA entered into a Share Purchase Agreement (the “Purchase Agreement”)
pursuant to which, upon completion of the transactions contemplated therein (the
“Closing”), TEKMIRA will purchase all of the outstanding shares of capital stock
of PROTIVA and PROTIVA will become a wholly-owned subsidiary of TEKMIRA;
     WHEREAS, following the execution and delivery of the Purchase Agreement,
and as a condition to Closing thereunder, TEKMIRA entered into a subscription
agreement with ALNYLAM (the “ALNYLAM Subscription Agreement”) and a subscription
agreement with F. Hoffmann-La Roche Ltd (“ROCHE”) (the “ROCHE Subscription
Agreement”), pursuant to which ALNYLAM and ROCHE have each, separately, agreed
to purchase certain shares of TEKMIRA’s common stock upon the Closing if certain
conditions are met;
     WHEREAS, as a condition to the effectiveness of the ALNYLAM Subscription
Agreement, ALNYLAM has agreed to enter into this Agreement on the terms and
conditions contained herein, including but not limited to, the Parties’
agreement to harmonize the license grants from PROTIVA to ALNYLAM contained in
this Agreement with certain license grants from TEKMIRA to ALNYLAM in the
ALNYLAM-TEKMIRA License Agreement and the Parties’ agreement to harmonize the
royalty and milestone payment obligations of the Parties with the obligations of
TEKMIRA and ALNYLAM contained in the ALNYLAM-TEKMIRA License Agreement; and
     WHEREAS, concurrent with the execution of this Agreement, the Parties have
entered into an escrow agreement (the “Escrow Agreement”) pursuant to which the
original signature pages to this Agreement and the fully-executed
ALNYLAM-TEKMIRA License Agreement, among other agreements, shall be placed into
escrow and shall be either (i) released from escrow and delivered to the
appropriate parties pursuant to the terms of the Escrow Agreement and,
thereafter, this Agreement shall become effective, or (ii) each Party’s original
signature pages shall be returned to it pursuant to the terms of the Escrow
Agreement and this Agreement will never become fully executed, delivered or
effective.
     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
and other good and valuable consideration, the receipt of which is hereby
acknowledged,

2



--------------------------------------------------------------------------------



 



ALNYLAM and PROTIVA enter into this Agreement effective as of the Effective Date
(defined below) and subject to the terms of Section 12.1:
ARTICLE I — DEFINITIONS
     General. When used in this Agreement, each of the following terms, whether
used in the singular or plural, will have the meanings set forth in this
Article I.
     1.1 Act means the United States Food, Drug and Cosmetic Act of 1938, 21
U.S.C. §§321 et seq., as such may be amended from time to time, and its
implementing regulations.
     1.2 Active Internal Development Program, with respect to a particular RNAi
Product or miRNA Product, means that the following criteria have been satisfied,
as of the relevant time under this Agreement:

  (a)   an active program of Research, Development or Commercialization with
respect to such RNAi Product or miRNA Product has been commenced and remains in
effect internally at ALNYLAM or its Affiliates; and     (b)   if such program
has not previously established preclinical proof-of-principle for such RNAi
Product or miRNA Product, ALNYLAM or its Affiliates have committed to conduct
such program at least through the completion of significant preclinical
proof-of-principle testing of a specific Formulation for such RNAi Product or
miRNA Product.

     1.3 Affiliate means any corporation, company, partnership, joint venture
and/or firm which controls, is controlled by, or is under common control with a
Party. For purposes of the foregoing sentence, “control” will mean (a) in the
case of corporate entities, direct or indirect ownership of at least fifty
percent (50%) of the stock or shares having the right to vote for the election
of directors, (b) in the case of non-corporate entities, direct or indirect
ownership of at least fifty percent (50%) of the equity interest with the power
to direct the management and policies of such non-corporate entities, and (c) in
any country where local law does not permit foreign entities to own stock or
shares or have equity interest of fifty percent (50%) or more in such entities,
the direct or indirect ownership or control of the maximum percentage of such
stock or shares or equity interest as is permitted under local law.
     1.4 ALNYLAM means Alnylam Pharmaceuticals, Inc., a Delaware corporation,
its Affiliates (including its subsidiary, Alnylam U.S., Inc.), Alnylam Europe AG
and its successors and assigns.
     1.5 ALNYLAM Development Products means ALNYLAM Class 1 Development Products
and ALNYLAM Class 2 Development Products.
     1.6 ALNYLAM Field means, with respect to any Target, the use of
prophylactic or therapeutic RNAi Products or miRNA Products against such Target
for the prevention or treatment of human disease, and related Research,
Development and Commercialization.

3



--------------------------------------------------------------------------------



 



     1.7 ALNYLAM Partnered Product means an RNAi Product or miRNA Product, as
the case may be, that is at the relevant time being Researched, Developed,
and/or Commercialized by ALNYLAM with the participation or sponsorship of one or
more Third Parties or, prior to the end of the Restriction Period, TEKMIRA. For
clarity, it is understood and agreed that no RNAi Product or miRNA Product
developed or to be developed in a project or arrangement in which all or
substantially all of ALNYLAM’s contributions or anticipated contributions are or
will be in the form of the grant by ALNYLAM of licenses or sublicenses to one or
more intellectual properties will be considered an ALNYLAM Partnered Product.
     1.8 ALNYLAM Patent Rights means (a) the patents and patent applications
listed on Exhibit A-1 and all patent applications hereafter filed that derive
priority from the patents and patent applications listed on Exhibit A-1,
including all continuations, continuations-in-part, divisions, applications for
certificate of invention, provisionals, or any substitute applications, any
patents issued with respect to any such patent applications; and all reissues,
substitutions, confirmations, re-registrations, re-examinations, supplementary
protection certificates, certificates of invention and patents of addition of
any such patents; and all foreign equivalents of any of the foregoing; and
(b) the Exclusively Licensed Tekmira IP. Moreover, solely with respect to the
PROTIVA Development Target that is the Second Target, ALNYLAM Patent Rights will
also include the patents and patent applications listed on Exhibit A-1-A and all
patent applications hereafter filed by ALNYLAM that derive priority from the
patents and patent applications listed on Exhibit A-1-A, including all
continuations, continuations-in-part, divisions, applications for certificate of
invention, provisionals, or any substitute applications, any patents issued with
respect to any such patent applications; and all reissues, substitutions,
confirmations, re-registrations, re-examinations, supplementary protection
certificates, certificates of invention and patents of addition of any such
patents; and all foreign equivalents of any of the foregoing.
     1.9 ALNYLAM Target means any Target that is neither the PLK Target nor a
PROTIVA Development Target, nor a Tekmira Development Target under (and as
defined in) the ALNYLAM-TEKMIRA License Agreement; provided, however, that the
exclusion of the PLK Target will not apply if PROTIVA provides notice to ALNYLAM
that PROTIVA is terminating its license rights under this Agreement with respect
to RNAi Products or miRNA Products for the PLK Target.
     1.10 Approval means, with respect to each Licensed Product Developed and
Commercialized, the receipt of sufficient authorization from the appropriate
regulatory authority on a country-by-country basis to market and sell such
Licensed Product in a country, including (where necessary in a particular
country prior to marketing a Licensed Product) all separate pricing and/or
reimbursement approvals that may be required for marketing
     1.11 Biodefense Targets means (a) a Target within the genome of one or more
Category A, B and C pathogens, as defined by the National Institute of Allergy
and Infectious Diseases, including without limitation, pathogens listed on
Schedule 1.15 to the ALNYLAM-TEKMIRA License Agreement, but specifically
excluding influenza virus, or (b) an endogenous cellular Target against which
ALNYLAM Develops and/or Commercializes an ALNYLAM Development Product that is a
Licensed Product for commercial supply to one or more Funding Authorities.

4



--------------------------------------------------------------------------------



 



     1.12 Bona Fide Collaboration means a collaboration between a Party and one
or more Third Parties involving the Research and Development of one or more RNAi
Products (and/or miRNA Products in the case of ALNYLAM) and established under a
written agreement in which (i) the scope of the licenses granted, and financial
or other commitments of value, are of material value to such Party, and
(ii) such Party undertakes and performs substantial, mutual research activity
with the Third Party. For purposes of clarity, it is understood and agreed that
no collaboration in which all or substantially all of ALNYLAM’s contributions or
anticipated contributions are or will be in the form of the grant by ALNYLAM of
licenses or sublicenses to one or more intellectual properties will be
considered a Bona Fide Collaboration.
     1.13 Commercialize or Commercialization means any and all activities
directed to manufacturing (including, without limitation, by means of contract
manufacturers), marketing, promoting, distributing, importing, exporting and
selling an RNAi Product (and/or an miRNA Product in the case of ALNYLAM), in
each case for commercial purposes, and activities directed to obtaining pricing
and reimbursement approvals, as applicable.
     1.14 Commercially Reasonable Efforts means the level of efforts and
resources that would be employed by ALNYLAM or PROTIVA as the case may be in
connection with Researching, Developing, and Commercializing its own products of
similar market potential at a similar stage of its product life, taking into
account the apparent attributes of the molecule, the competitiveness of the
relevant marketplace, the proprietary positions of Third Parties, regulatory
structures, including the likelihood of obtaining an Approval, and the
anticipated profitability of such product.
     1.15 Confidential Information means all proprietary or confidential
information and materials, patentable or otherwise, of a Party which are
disclosed by or on behalf of such Party to the other Party hereunder, including,
without limitation, chemical substances, formulations, techniques, methodology,
equipment, data, reports, know how, sources of supply, patent positioning,
business plans, and also including without limitation proprietary and
confidential information of Third Parties in possession of such Party under an
obligation of confidentiality, whether or not related to making, using or
selling RNAi Products or miRNA Products.
     1.16 Develop, Developing or Development means with respect to an RNAi
Product (and/or an miRNA Product in the case of ALNYLAM), preclinical and
clinical drug development activities, including without limitation: test method
development and stability testing, toxicology, formulations, manufacturing
scale-up, preclinical and clinical manufacture, quality assurance/quality
control development, statistical analysis and report writing; clinical studies
and regulatory affairs; Approval and registration.
     1.17 Exclusively Licensed Tekmira IP shall have the meaning ascribed to it
in the ALNYLAM-TEKMIRA License Agreement.
     1.18 FDA means the United States Food and Drug Administration or any
successor agency thereto.
     1.19 Field means, with respect to the PLK Target and any PROTIVA
Development

5



--------------------------------------------------------------------------------



 



Target, the use of prophylactic or therapeutic RNAi Products against such Target
for the prevention or treatment of human disease, and related Research,
Development and Commercialization.
     1.20 First Commercial Sale means, with respect to each Licensed Product,
the first commercial sale in a country as part of a nationwide introduction
after receipt by a Product Seller (as defined below) of Approval in such
country, excluding de minimis named patient and compassionate use sales.
     1.21 Formulation means a particular SNALP formulation, characterized by its
components and its unique ratios among components.
     1.22 Funding Authorities means the United States Department of Health and
Human Services or other United States or foreign government or international
agencies responsible for requesting, approving and/or funding the development
and manufacture of products for biodefense purposes.
     1.23 GAAP means United States generally accepted accounting principles
applied on a consistent basis. Unless otherwise defined or stated, financial
references shall be calculated by the accrual method under GAAP.
     1.24 Generic Claim means a claim in an issued or pending patent that meets
the following criteria:

  (a)   the claim recites a nucleic acid-lipid particle comprising: an siRNA or
miRNA, at least one cationic lipid, at least one non-cationic lipid, and a
conjugated lipid that inhibits aggregation of particles, and/or methods or uses
of such particle in the delivery of siRNA or miRNA; and     (b)   the claim does
not recite any Particular Moiety or any particular or specific cationic lipid,
non-cationic lipid, or conjugated lipid.

     1.25 IND or Investigational New Drug Application means a United States
investigational new drug application or its equivalent or any corresponding
foreign application.
     1.26 Joint Patent Rights means all patents and patent applications to the
extent specifically claiming inventions or improvements discovered or reduced to
practice jointly by PROTIVA and ALNYLAM (as determined in accordance with U.S.
patent law) directly in the course of work conducted after the Original
Effective Date and before the Effective Date by them under the Second Target
Research Plan or under the R&D Research Plan, or conducted after the Effective
Date by them whether or not under the PLK Research Plan or the R&D Research
Plan, together with all patent applications hereafter filed that derive priority
from such patents and patent applications, including all continuations,
continuations-in-part, divisions, applications for certificate of invention,
provisionals, or any substitute applications, any patents issued with respect to
any such patent applications; and all reissues, substitutions, confirmations,
re-registrations, re-examinations, supplementary protection certificates,
certificates of invention and patents of addition of any such patents; and all
foreign equivalents of any of the foregoing.

6



--------------------------------------------------------------------------------



 



     1.27 Joint Steering Committee or JSC means the committee described in
Section 6.1 of this Agreement.
     1.28 Lead Formulation is a Formulation that has been identified by PROTIVA
and ALNYLAM as being the end product of PROTIVA’s and ALNYLAM’s work under the
R&D Research Plan (and, if ALNYLAM exercises its Opt-In Right, also under the
PLK Research Plan) for a particular ALNYLAM siRNA payload(s) directed at a
particular Target. It is expected that formulated materials using a number of
different initial Formulations would be delivered by PROTIVA to ALNYLAM, tested
by ALNYLAM, and (on the basis of such tests, and subsequent iterative tests if
needed) culled or otherwise adjusted by PROTIVA to the point where both parties
believe that no further formulation adjustments, or improvements are anticipated
under the R&D Research Plan (or, as applicable, the PLK Research Plan). That
Formulation is the Lead Formulation in that situation.
     1.29 Licensed Information means all biological materials and other tangible
materials, information, data, inventions, practices, methods, protocols,
formulas, formulations, knowledge, know-how, trade secrets, processes, assays,
skills, experience, techniques and results of experimentation and testing,
including without limitation pharmacological, toxicological and preclinical and
clinical test data and analytical and quality control data, patentable or
otherwise, which relates to the identification, characterization, optimization,
construction, expression, formulation, use or production of RNAi Products or
miRNA Products and Formulations thereof and which are reasonably useful or
necessary to Research, Develop, or Commercialize such RNAi Products or miRNA
Products in the Territory in the ALNYLAM Field and are controlled by PROTIVA;
provided, however, that in no event shall Licensed Information include
Confidential Information of PROTIVA with respect to, or methods for the
development of, the chemistry, formulation or manufacture of RNAi Products or
miRNA Products beyond the scope of the information, materials and data described
in Appendix II.
     1.30 Licensed Product means: (a) with respect to PROTIVA and its Affiliates
and Sublicensees, an RNAi Product, the identification, characterization,
validation, synthesis, development, use, formulation, manufacture, production or
sale of which, where and when occurring, would, but for the grant of a license
or sublicense from ALNYLAM, infringe a Valid Claim of the ALNYLAM Patent Rights;
and (b) with respect to ALNYLAM and its Affiliates and Sublicensees, an RNAi
Product or miRNA Product, the identification, characterization, validation,
synthesis, development, use, formulation, manufacture, production or sale of
which, where and when occurring, would, but for the grant of a license or
sublicense from PROTIVA, infringe a Valid Claim of the PROTIVA Patent Rights.
     1.31 Major Market means, individually and collectively, [**].
     1.32 miRNA Product means a product containing, comprised of or based on
native or chemically modified RNA oligomers designed to either modulate microRNA
transcripts (“miRNA”) and/or provide the function of an miRNA.
     1.33 Necessary Third Party IP means, with respect to any country in the
Territory, on a country-by-country basis, information, materials, data, know-how
or patent rights (including,

7



--------------------------------------------------------------------------------



 



without limitation, all rights in patents and patent applications) in such
country owned or controlled by a Third Party that in the absence of a license
would be infringed through the manufacture, use or sale of, as applicable,
(a) ALNYLAM Development Products that are Licensed Products; (b) PROTIVA
Development Products; and (c) Licensed Products for the PLK Target; provided,
however, that, for clarity, in each of (a), (b) and (c) above, information,
materials, data, know-how or patent rights (including, without limitation, all
rights in patents and patent applications) in such country owned or controlled
by TEKMIRA and licensed to ALNYLAM under the ALNYLAM-TEKMIRA License Agreement
shall not be considered Necessary Third Party IP.
     1.34 Net Sales means, with respect to any Licensed Products, the gross
amount invoiced, with respect to Articles II and III hereof, by PROTIVA, its
Affiliates or Sublicensees, or, with respect to Article IV hereof, by ALNYLAM,
its Affiliates or Sublicensees (in each case, a “Product Seller”) on sales or
other dispositions of such Licensed Products to Third Parties which are not
Affiliates or Sublicensees of the Product Seller, less, (a) to the extent
allowed and taken, sales returns and allowances, granted or accrued, including
trade, quantity and cash discounts and any other adjustments, including those
granted on account of price adjustments, billing errors, rejected goods, damaged
or defective goods, recalls, returns, rebates, chargebacks, reimbursements or
similar payments granted or given to wholesalers or other distributors, buying
groups, health care insurance carriers or other institutions; (b) adjustments
arising from consumer discount programs or similar programs, or arising in
connection with any Discount or Savings Program (as defined below); (c) customs
or excise duties, sales tax, consumption tax, value added tax, and other similar
taxes (except income taxes) measured by the production, sale, or delivery of
goods; (d) duties relating to sales and any payments in respect of sales to the
United States government, any State government or any foreign government, or to
any governmental authority, or with respect to any government subsidized program
or managed care organization; and (e) charges for freight and insurance related
to the return of Licensed Products and not otherwise paid by the customer. For
purposes of this definition of “Net Sales” only, “Discount or Savings Program”
means any discount, rebate or reimbursement program applicable to a Licensed
Product under which the Product Seller provides to low income, uninsured or
other patients the opportunity to purchase pharmaceutical products at discounted
prices.
In the event that a Licensed Product is sold in any country in the form of a
combination product containing one or more therapeutically active ingredients in
addition to such Licensed Product in any year, Net Sales of such combination
product will be adjusted by multiplying actual Net Sales of such combination
product in such country by the fraction A/(A+B), where A is the average Net
Sales price per daily dose during such year of the Licensed Product in such
country, if sold separately in such country, and B is the average Net Sales
price per daily dose of any product containing the other therapeutically active
ingredients in the combination product in such country, if sold separately in
such country. If, in a specific country, the product containing the other
therapeutically active ingredients in the combination product are not sold
separately in such country, Net Sales will be calculated by multiplying actual
Net Sales of such combination product by the fraction A/C, where A is the
average Net Sales price per daily dose of the Licensed Product in such country
and C is the average Net Sales price per daily dose of the combination product
in such country. If, in a specific country, the Licensed Product is not sold

8



--------------------------------------------------------------------------------



 



separately in such country, Net Sales will be calculated by multiplying actual
Net Sales of such combination product by the fraction (C-B)/C, where B is the
average Net Sales price per daily dose of the product containing the other
therapeutically active ingredients in the combination product in such country
and C is the average Net Sales price per daily dose of the combination product
in such country. If, in a specific country, both the Licensed Product and the
product containing the other therapeutically active ingredients in the
combination product are not sold separately in such country, the Net Sales price
for the Licensed Product and the product containing the other therapeutically
active ingredients in the combination product will be negotiated by the Parties
in good faith based upon the costs, overhead and profit as are then incurred for
the Licensed Product and all similar substances then being made and marketed by
the selling Party and having an ascertainable market price.
In the event a Product Seller receives non-monetary consideration in exchange
for the sale or other disposition of Licensed Products to Third Parties that are
not Affiliates or Sublicensees of the Product Seller, Net Sales for such sale or
other disposition shall include the fair market value of the non-cash
consideration received as a result of such sale or other disposition. If such
sale or other disposition occurred in a country where such Product Seller,
within the preceding six months, sold the same Licensed Product in commercial
quantities solely for monetary consideration, the fair market value of the
non-cash consideration received for such Licensed Product shall be determined on
the basis of the value received in such solely monetary transactions. If such
Product Seller did not have sales or other dispositions of Licensed Product in
such country solely for monetary consideration in such six-month period, then
the fair market value of such products shall be determined on the basis of all
relevant facts and circumstances.
In the event that the Product Seller prices and sells Licensed Products in
conjunction with other products of such Product Seller at a single price or rate
or at a discount for collectively buying such products, then Net Sales with
respect to such Licensed Product shall equal the number of units of the Licensed
Product sold together with the non-Licensed Products multiplied by the average
Net Sales price at which the Product Seller sold the Licensed Product
individually to similar customers for similarly sized orders.
Net Sales shall be determined from books and records maintained in accordance
with generally accepted accounting principles in the United States, consistently
applied throughout the organization and across all products of the entity whose
sales of Licensed Product are giving rise to Net Sales.
     1.35 Opt-In Period is defined in Section 2.8.
     1.36 Opt-In Right is defined in Section 2.8.
     1.37 Original Effective Date means August 14, 2007.
     1.38 Particular Moiety means a specific nucleotide sequence of an RNAi
Product or miRNA Product, in either case directed against a particular
individual Target.

9



--------------------------------------------------------------------------------



 



     1.39 Party means either ALNYLAM or PROTIVA; Parties means both ALNYLAM and
PROTIVA.
     1.40 Phase I Clinical Trial means the first study of a Licensed Product in
humans the primary purpose of which is the determination of safety and which may
include the determination of pharmacokinetic and/or pharmacodynamic profiles in
healthy individuals or patients.
     1.41 Phase II Clinical Trial means (a) a study of dose exploration, dose
response, duration of effect, kinetics or preliminary efficacy and safety study
of a Licensed Product in the target patient population, or (b) a controlled
dose-ranging clinical trial to evaluate further the efficacy and safety of such
Licensed Product in the target population and to define the optimal dosing
regimen.
     1.42 Phase III Clinical Trial means a controlled study of a Licensed
Product in patients of the efficacy and safety of such Licensed Product which is
prospectively designed to demonstrate statistically whether such Licensed
Product is effective and safe for use in a particular indication in a manner
sufficient to obtain Approval to market such Licensed Product.
     1.43 PLK Research Plan means the plan described in Section 2.3 of this
Agreement.
     1.44 PLK Target means polo-like kinase 1 as more specifically described in
Appendix I.
     1.45 PLK Term means the period of time commencing on the Effective Date and
ending upon the expiration or abandonment of all issued patents and filed
applications within the ALNYLAM Patent Rights or the earlier notice by PROTIVA
to ALNYLAM that PROTIVA is terminating its license rights under this Agreement
with respect to RNAi Products for the PLK Target.
     1.46 PROTIVA means Protiva Biotherapeutics Inc., a Canadian corporation,
its Affiliates (including its subsidiary, Protiva Biotherapeutics (USA), Inc.,
but excluding, solely for purposes of this definition, TEKMIRA), and its
successors and assigns.
     1.47 PROTIVA Patent Rights means:

  (a)   the following (collectively the “Class 1 PROTIVA Patent Rights”):

  (1)   the patents and patent applications listed onExhibit A-2;     (2)   all
Generic Claims as reflected in any of the patents and patent applications
described in subsection 1.47(b)(i);     (3)   all Generic Claims as reflected in
any patents or patent applications claiming intellectual property discovered or
reduced to practice solely by PROTIVA directly in the course of work conducted
by it following the Original Effective Date and prior to the Effective Date
under the Second Target Research Plan or following the

10



--------------------------------------------------------------------------------



 



      Effective Date under the PLK Research Plan (prior to, but not after, the
end of the Opt-In Period, if ALNYLAM fails to exercise its Opt-In Right) or
under the R&D Research Plan; and     (4)   all Generic Claims as reflected in
any patents or patent applications claiming intellectual property owned or
controlled by PROTIVA and that are useful or necessary for Researching,
Developing, or Commercializing an RNAi Product or miRNA Product in the ALNYLAM
Field;

together with all Generic Claims in patent applications hereafter filed that
derive priority from the patents and patent applications described in (1), (2),
(3) or (4) above, including all continuations, continuations-in-part, divisions,
applications for certificate of invention, provisionals, or any substitute
applications, any Generic Claims in patents issued with respect to any such
patent applications; and all reissues, substitutions, confirmations,
re-registrations, re-examinations, supplementary protection certificates,
certificates of invention and patents of addition of any such claims; and all
foreign equivalents of any of the foregoing; and

  (b)   the following (collectively the “Class 2 PROTIVA Patent Rights”):

  (1)   claims (other than Generic Claims and Target-Specific Claims) as
reflected in the patents and patent applications listed on Exhibit A-3;

  (2)   claims (other than Generic Claims) as reflected in all patents and
patent applications claiming intellectual property discovered or reduced to
practice solely by PROTIVA directly in the course of work conducted by it
following the Original Effective Date and prior to the Effective Date under the
Second Target Research Plan or following the Effective Date under the PLK
Research Plan (prior to, but not after, the end of the Opt-In Period, if ALNYLAM
fails to exercise its Opt-In Right) or under the R&D Research Plan; and

  (3)   claims (other than Generic Claims and Target-Specific Claims) as
reflected in all patents and patent applications claiming intellectual property
owned or controlled by PROTIVA and that is useful or necessary for Researching,
Developing, or Commercializing an RNAi Product or miRNA Product in the ALNYLAM
Field,

together with all claims (other than Generic Claims and Target-Specific Claims)
in patent applications hereafter filed that derive priority from the patents and
patent applications described in (1) or (3) above, and all claims (other than
Generic Claims) in patent applications hereafter filed that derive priority from
the patents and patent applications described in (2) above, including all
continuations, continuations-in-part, divisions, applications for certificate of
invention, provisionals, or any substitute applications, any claims (other than
Generic Claims) in

11



--------------------------------------------------------------------------------



 



patents issued with respect to any such patent applications; and all reissues,
substitutions, confirmations, re-registrations, re-examinations, supplementary
protection certificates, certificates of invention and patents of addition of
any such claims; and all foreign equivalents of any of the foregoing.
     1.48 R&D Program Product means the Formulations that are related to RNAi
Product(s) and/or miRNA Products(s) developed under the R&D Research Plan under
this Agreement and/or under the Research Plan (as defined in the ALNYLAM-TEKMIRA
License Agreement) for which ALNYLAM has established an Active Internal
Development Program.
     1.49 R&D Research Plan means the plan described in Section 5.4 of this
Agreement.
     1.50 Research or Researching means identifying, evaluating, validating and
optimizing RNAi Products (and/or miRNA Products in the case of ALNYLAM).
     1.51 RNAi Product means a product containing, comprised of or based on
siRNAs or siRNA derivatives or other double-stranded moieties effective in gene
function modulation and designed to modulate the function of particular genes or
gene products by causing degradation through RNA interference of a Target mRNA
to which such siRNAs or siRNA derivatives or moieties are complementary.
     1.52 Royalty Quarter means each of the four (4) calendar quarters that
begin January 1, April 1, July 1 and October 1 of each year
     1.53 Second Target means the Target described in Appendix I.
     1.54 Second Target Research Plan means the research plan for the Second
Target described in the Original Cross-License Agreement, and in effect as of
the Effective Date.
     1.55 siRNA means a double-stranded ribonucleic acid (RNA) composition
designed to act primarily through an RNA interference mechanism that consists of
either (a) two separate oligomers of native or chemically modified RNA that are
hybridized to one another along a substantial portion of their lengths, or (b) a
single oligomer of native or chemically modified RNA that is hybridized to
itself by self-complementary base-pairing along a substantial portion of its
length to form a hairpin.
     1.56 Sublicensee means a Third Party that is not an Affiliate of a Party,
to whom such Party (or another permitted sublicensee of such Party under this
Agreement) grants a sublicense of all or a portion of the rights licensed to it
hereunder as permitted herein, including the right to manufacture or have
manufactured a Licensed Product. A Sublicensee will be deemed to include any
Third Party who is granted a sublicense hereunder by such Party pursuant to the
terms of the outcome or settlement of any infringement or threatened
infringement action.
     1.57 Target means (a) a polypeptide or entity comprising a combination of
at least one polypeptide and other macromolecules, that is a site or potential
site of therapeutic intervention by a therapeutic agent; or a nucleic acid which
is required for expression of such polypeptide, together with all variants of
such polypeptide, cellular entity or nucleic acid described above; (b)

12



--------------------------------------------------------------------------------



 



a defined non-peptide entity, including a microorganism, virus, bacterium or
single cell parasite; provided that the entire genome of a microorganism, virus,
bacterium, or single cell parasite shall be regarded as a single Target; or
(c) a naturally occurring interfering RNA or miRNA or precursor thereof.
     1.58 Target-Specific Claim means a claim in an issued or pending patent
that recites one or more specified Particular Moiety(ies).
     1.59 Territory means worldwide. For clarity, at any time the Territory will
not include any country to which the exportation or re-exportation of materials,
products and related technical data covered by this Agreement is restricted by
the laws, rules or executive orders of the federal government of the United
States, which restriction has not been removed or waived.
     1.60 Third Party(ies) means any person or entity other than PROTIVA,
ALNYLAM, and their respective Affiliates.
     1.61 Valid Claim means (a) any claim in an issued and unexpired patent
within the ALNYLAM Patent Rights or PROTIVA Patent Rights, as applicable, which
has not been held unenforceable, unpatentable or invalid by a decision of a
court or other governmental agency of competent jurisdiction, which decision is
unappealable or unappealed within the time allowed for appeal, and which has not
been admitted by the holder of the patent to be invalid or unenforceable through
reissue, re-examination, or disclaimer or otherwise and (b) a patent application
within the ALNYLAM Patent Rights or PROTIVA Patent Rights, as applicable, a
claim of which has been pending less than five (5) years and which claim has not
been cancelled, withdrawn or abandoned or finally rejected by an administrative
agency action from which no appeal can be taken.

          Section Additional Defined Terms   Reference
ALNYLAM Class 1 Development Product
  4.1(a)
ALNYLAM Class 2 Development Product
  4.1(b)
ALNYLAM Data
  5.6
ALNYLAM Indemnitee
  10.1
ALNYLAM-TEKMIRA License Agreement
  Recitals
ALNYLAM Subscription Agreement
  Recitals
Analytical Report
  5.4(b)
Class 1 PROTIVA Patent Rights
  1.47(a)
Class 2 PROTIVA Patent Rights
  1.47(b)
Change of Control
  14.7
Closing
  Recitals
Discount or Savings Program
  13.7
Effective Date
  12.1
Escrow Agreement
  Recitals
Excluded Claim
  14.2(a)
FTE
  5.2

13



--------------------------------------------------------------------------------



 



          Section Additional Defined Terms   Reference
Follow-On Product
  3.7
Licensee
  9.1
Losses
  10.1
[**]
  Recitals
[**] Restriction
  2.1
[**]
  Recitals
miRNA
  1.33
Novartis
  3.2
Novartis Agreement
  3.2
Original ALNYLAM-TEKMIRA License Agreement
  Recitals
Original Cross-License Agreement
  Recitals
Product Seller
  1.36
Prosecuting Party
  7.2(c)
PROTIVA Development Product
  3.1
PROTIVA Development Target
  3.1
PROTIVA Indemnitee
  10.2
Purchase Agreement
  Recitals
Research Term
  5.1
Restriction Period
  13.1
Restricted Joint Invention
  13.4
RNAi
  Recitals
ROCHE
  Recitals
ROCHE-NUTLEY
  4.1(c)
ROCHE Sublicensee
  4.1(c)
ROCHE Subscription Agreement
  Recitals
Significant Pharmaceutical Company
  14.6
SNALP Technology
  Recitals
Substances
  5.4(c)
Successful Biodefense Product
  4.10
Successful Product
  3.7
Target Response Notice
  3.2
TEKMIRA
  Recitals
Tekmira Development Target
  1.9
Tekmira Facilities Option
  13.2
Third Party Claim
  7.8(a)
Transaction Document
  12.2(e)

14



--------------------------------------------------------------------------------



 



ARTICLE II — PLK LICENSE GRANT AND OPT-IN RIGHTS
     2.1 License of ALNYLAM Patent Rights.
     (a) Subject to the provisions of Article XIII, ALNYLAM grants to PROTIVA a
non-exclusive royalty-bearing right and license under the ALNYLAM Patent Rights,
subject to the terms and conditions of the in-license(s) identified on Exhibit B
governing ALNYLAM’s rights, and under ALNYLAM’s interest in Joint Patent Rights,
only for purposes of Researching, Developing and Commercializing RNAi Products
for the PLK Target in the Field in the Territory. The license granted in this
Section 2.1 will be in effect for the PLK Term.
     (b) During the PLK Term and prior to the expiration of the Opt-In Period,
PROTIVA will have no right to grant sublicenses to any Third Party under the
license granted in this Section 2.1 without the prior written consent of
ALNYLAM. Following the expiration of the Opt-In Period: (i) if ALNYLAM has duly
exercised its Opt-In Right, such restriction on sublicensing will be continued
and will be made part of the Parties’ co-development and co-commercialization
agreement referred to in Section 2.8(a); and (ii) if ALNYLAM has not exercised
its Opt-In Right, the license granted in this Section 2.1 will thereafter
include the right for PROTIVA to grant a sublicense or sublicenses to one or
more Third Parties, provided the sublicensed RNAi Product(s) either
(a) incorporate or exploit material intellectual property rights (such as,
without limitation, patents and/or Confidential Information) owned or controlled
by PROTIVA, other than Valid Claims of the ALNYLAM Patent Rights and/or (b) are
substantially developed by PROTIVA in a Bona Fide Collaboration with such Third
Party. Notwithstanding the foregoing, (i) in no event may PROTIVA or its
Affiliates grant a sublicense under any of the Exclusively Licensed Tekmira IP
to the [**] under the licenses granted in this Section 2.1 or Section 3.3 (the
“[**] Restriction”) and (ii) in all events, any sublicense granted under this
Section 2.1(b) shall be subject to the terms of Article XIII.
     2.2 Retained Rights of ALNYLAM. ALNYLAM expressly retains any rights not
expressly granted to PROTIVA under this Article II (or otherwise under this
Agreement). ALNYLAM represents and warrants that it has the right to grant the
license under the ALNYLAM Patent Rights provided in Section 2.1 with respect to
the PLK Target.
     2.3 PLK Research Plan. On or prior to the Effective Date PROTIVA has, with
ALNYLAM’s approval, prepared a research plan setting out the primary activities
to be conducted by PROTIVA with respect to the PLK Target (the “PLK Research
Plan”). Such PLK Research Plan is attached to this Agreement as Exhibit C.
PROTIVA will fund and be responsible for conducting all activities under the PLK
Research Plan or otherwise warranted by the terms and conditions of this
Agreement.
     2.4 Role of JSC. The conduct of the PLK Research Plan will be coordinated
by the Joint Steering Committee. The JSC will attempt to act by consensus in
respect of all matters arising under or in connection with the PLK Research
Plan. If such a consensus is not obtainable with respect to a matter, PROTIVA’s
representatives on the JSC will, prior to an exercise by ALNYLAM of the Opt-In
Right, have the deciding vote on that matter so long as they exercise such right
in a manner that is consistent with this Agreement.

15



--------------------------------------------------------------------------------



 



     2.5 Conduct of Activities and Commercially Reasonable Efforts. PROTIVA
shall use Commercially Reasonable Efforts to carry out Research, Development,
and Commercialization of RNAi Products directed at the PLK Target on a sustained
basis in a continuing program for Development and Commercialization during the
PLK Term. The activities of PROTIVA’s Affiliates, Sublicensees, subcontractors,
collaborators, transferees, and successors shall be attributed to PROTIVA for
purposes of determining PROTIVA’s satisfaction of the foregoing diligence
obligations. If PROTIVA uses any Third Party contract resources to conduct part
or all of its activities under the PLK Research Plan, it shall obtain agreements
from such contractor(s) providing for rights in favor of ALNYLAM, substantially
equivalent to the rights ALNYLAM would have had if PROTIVA had done the work
itself.
     2.6 Regulatory Filings. PROTIVA, its Affiliates or Sublicensees will be
responsible for preparing, filing, and prosecuting all appropriate governmental
applications and/or filings to obtain Approval of RNAi Products for the PLK
Target during the Opt-In Period. Except as may be otherwise agreed in the
co-development agreement in the event that ALNYLAM exercises its Opt-In Right,
PROTIVA, its Affiliates or Sublicensees will own and maintain all such
applications and/or filings and Approvals of the RNAi Products for the PLK
Target.
     2.7 Reporting.
     (a) General. Promptly after the Effective Date, and on an on-going basis
thereafter (at least once each Calendar Quarter), PROTIVA will provide to
ALNYLAM and the JSC all then-existing Licensed Information in respect of RNAi
Products for the PLK Target (including but not limited to preclinical
pharmacology, toxicology, clinical and regulatory plans and data), to enable
ALNYLAM to evaluate and decide whether to exercise its Opt-In Right with respect
to co-development of RNAi Products for the PLK Target and to enable the JSC to
assess the progress and direction of PROTIVA’s research activities.
     (b) Clinical Events. PROTIVA will notify ALNYLAM in writing within five
(5) business days of the dosing of the first patient in a Phase II Clinical
Trial and in a Phase III Clinical Trial for each Licensed Product for the PLK
Target.
     2.8 Opt-In Right for Co-Development and Co-Commercialization.
     (a) At any time during the period commencing on the Effective Date and
ending sixty (60) days following the dosing of the first patient in a Phase II
Clinical Trial in respect of an RNAi Product for the PLK Target or the selection
of a back-up to such an RNAi Product (if applicable); or, if sooner, ending on
the date on which ALNYLAM notifies PROTIVA that ALNYLAM does not intend to
exercise its Opt-In Right (the “Opt-In Period”), ALNYLAM may exercise its right
to co-develop and co-commercialize RNAi Products for the PLK Target with PROTIVA
(“Opt-In Right”) by providing written notice to PROTIVA. Upon provision of such
written notice, the Parties agree to negotiate and complete a written agreement
providing for the co-development and co-commercialization of the RNAi Products
for the PLK Target by the Parties in accordance with the terms and conditions
set forth in Appendix IV to this Agreement. Upon the full execution of such
agreement, the terms in Sections 2.10 and 2.11 of this Agreement will no longer
apply. The Parties agree (i) that the terms and conditions set forth in

16



--------------------------------------------------------------------------------



 



Appendix IV will be binding on the Parties and in effect upon the exercise by
ALNYLAM of its Opt-In Right and (ii) to use good faith efforts to complete the
definitive agreement within [**] following ALNYLAM’s exercise of its Opt-In
Right.
     (b) If ALNYLAM does not exercise its Opt-In Right or notifies PROTIVA in
writing that it does not intend to exercise its Opt-In Right with respect to
RNAi Products for the PLK Target, PROTIVA may, subject to the terms of
Article XIII and the [**] Restriction, continue its activities under the PLK
Research Plan and/or undertake different or altered activities in its
discretion. Additionally, PROTIVA may at any time thereafter notify ALNYLAM in
writing if PROTIVA wishes to terminate its license rights under this Agreement
with respect to RNAi Products for the PLK Target. If ALNYLAM has not exercised
its Opt-In Right or elects not to exercise its Opt-In Right, and if PROTIVA
notifies ALNYLAM in writing that it wishes to terminate its license rights in
respect of the PLK Target, rights granted to PROTIVA under the ALNYLAM Patent
Rights with respect to the PLK Target herein will terminate immediately.
     (c) PLK Research Plan Information and Materials. In the event that PROTIVA
wishes to terminate its activities under the PLK Research Plan, PROTIVA will
provide written notice to ALNYLAM. If such termination notice is made prior to
the end of the Opt-In Period, PROTIVA will promptly provide to ALNYLAM all
then-existing Licensed Information with respect to any Formulation with respect
to the PLK Target, to the extent such Licensed Information has not previously
been provided to ALNYLAM. For purposes of clarity, any activities of ALNYLAM in
respect of the PLK Target after termination of PROTIVA’s license hereunder with
respect to the PLK Target will be subject to the terms and conditions of
Article IV of this Agreement to the extent relevant to the PROTIVA Patent
Rights.
     2.9 Initial Fee. In connection with the rights granted and other terms of
this Agreement, ALNYLAM has previously paid to PROTIVA three million U.S.
dollars ($3,000,000) and PROTIVA acknowledges the full receipt of such payment.
     2.10 Milestone Payments with Respect to Licensed Products for the PLK
Target. With respect to Licensed Products for the PLK Target and the achievement
by PROTIVA, its Sublicensees or Affiliates of the milestone events in the table
below for Licensed Products for the PLK Target, PROTIVA will provide written
notice to ALNYLAM of the occurrence of a milestone event within [**] of such
event, and pay the indicated milestone fee to ALNYLAM within [**] after the
occurrence of the relevant event (all references are to U.S. dollars). Milestone
payments will be due only once and only in respect of the first Licensed Product
for the PLK Target being Developed by PROTIVA, or an Affiliate or Sublicensee
for which the milestone event is achieved.

      Milestone Event   Milestone Fee
[**]*
  [**]
[**]
  [**]
[**]
  [**]
[**]
  [**]
[**]
  [**]
[**]
  [**]

17



--------------------------------------------------------------------------------



 



*The due date of the payment for this milestone event will be upon the end of
the Opt-In Period and only if ALNYLAM does not exercise the Opt-In Right.
In the event one or more milestone events set out above are skipped for any
reason, the payment for such skipped milestone event(s) will be due at the same
time as the payment for the next achieved milestone event.
     2.11 Royalties on Licensed Products for the PLK Target.
     (a) Royalties on Net Sales will be due and payable by PROTIVA to ALNYLAM on
a Licensed Product-by-Licensed Product basis in respect of Licensed Products for
the PLK Target and on a country-by-country basis in the Territory until the
expiration of the last Valid Claim covering such Licensed Product in such
country. Beginning with the first Royalty Quarter in which a First Commercial
Sale in a country occurs, and during subsequent Royalty Quarters, running
royalties are payable on Net Sales in the Territory in accordance with the
applicable running royalty rates set out in subsections (b) of this
Section 2.11. If at the time of the First Commercial Sale or at any time
thereafter all of ALNYLAM’s Valid Claims covering a Licensed Product expire in a
particular country, then such RNAi Product shall be royalty-free in such
country; provided, however, that if one or more additional Valid Claims of
ALNYLAM covering such Licensed Product thereafter issue in such country, such
Licensed Product shall thereafter be royalty-bearing in such country for all Net
Sales of such Licensed Product in such country occurring after the date of such
issuance until expiration of such Valid Claims. No royalties will be payable
more than once by PROTIVA with respect to any single unit of Licensed Product.
     (b) Subject to subsection (a) of this Section 2.11, royalties will be due
to ALNYLAM in accordance with the applicable rate in the table below (all
references are to U.S. dollars):

      Aggregate Annual Net Sales   Royalty Rate
On the first [**]
  [**]
On the subsequent[**]
  [**]
On the subsequent [**]
  [**]
Greater than [**]
  [**]

     (c) The royalties due to ALNYLAM under this Section 2.11 may be reduced on
a country-by-country basis in the Territory by the amount of royalties due to
Third Parties as a result of the in-license of Necessary Third Party IP;
provided, however, that royalties due to ALNYLAM under this Section 2.11 may not
be reduced by more than one-third of the royalties otherwise due (and will not
in any case be reduced below [**] of the amount of royalties that would
otherwise be due, e.g. for Net Sales up to and including [**] the minimum
effective royalty rate would be [**]. For purposes of illustration only, if
annual Net Sales of a License

18



--------------------------------------------------------------------------------



 



Product for the PLK Target are [**], and royalties due in respect of Necessary
Third Party IP for the sale of such product total [**] of Net Sales (or [**]),
royalties due to ALNYLAM may be reduced only by [**] which is determined as
follows: maximum reduction is [**] of the royalty due on Net Sales of [**],
calculated by [**].
     2.12 Term of PLK License. Unless terminated sooner as described in
Article XII, the term of the licenses granted to PROTIVA with respect to the PLK
Target commenced on the Effective Date and ends upon the expiration or
abandonment of all issued patents and filed applications within the ALNYLAM
Patent Rights; provided, however, that following the expiration of such license
at the end of such term, PROTIVA and its Affiliates or Sublicensees shall have
the worldwide, perpetual and paid-up right to Research, Develop, and
Commercialize any RNAi Product directed at the PLK Target to the extent not
covered by other patent rights.
     2.13 Effect upon Second Target Research Plan. The Parties hereby agree
that, while PROTIVA may at its option continue work under the Second Target
Research Plan and otherwise on the Second Target as a PROTIVA Development
Target, ALNYLAM will no longer (as of the Effective Date) support that work, or
by virtue of its payment of the Initial Fee, be deemed to be supporting that
work.
ARTICLE III — Target-by-Target License to PROTIVA under ALNYLAM Patent Rights
     3.1 PROTIVA Development Targets. During the [**] period beginning on the
Original Effective Date, PROTIVA may select up to three (3) Targets with respect
to which PROTIVA shall Research, Develop and Commercialize RNAi Products
directed to such Targets under the ALNYLAM Patent Rights (each such Target, a
“PROTIVA Development Target”, and each such RNAi Product, a “PROTIVA Development
Product”). For clarity, the Parties acknowledge that the three PROTIVA
Development Targets shall be in addition to the three (3) Tekmira Development
Targets that are the subject of the ALNYLAM-TEKMIRA License Agreement. The
Parties acknowledge that the selection of each PROTIVA Development Target (other
than the Second Target) is subject to Novartis’ right of first offer under the
Novartis Agreement and to other binding ALNYLAM obligations to Third Parties
pre-existing the date of PROTIVA’s notice to ALNYLAM of PROTIVA’s selection of
such Target. Effective as of the Effective Date, the Parties hereby agree that
the Second Target shall be one of the three (3) PROTIVA Development Targets
under this Agreement, and that Section 3.2 will not be applicable to the Second
Target.
     3.2 Selection Process. The following process shall apply to the selection
of PROTIVA Development Targets. As to Targets that are peptide entities, PROTIVA
shall initially notify ALNYLAM in writing of the NCBI Gene ID number (or, if a
NCBI Gene ID number is not available, the specific sequence of the proposed
Target) of each Target nominated by PROTIVA for selection as a PROTIVA
Development Target. As to Targets that are non-peptide entities, PROTIVA shall
initially notify ALNYLAM in writing of the non-peptide entity. Within [**]
following ALNYLAM’s receipt of a notice nominating a Target, ALNYLAM shall
notify PROTIVA in writing (a “Target Response Notice”) whether such Target is
either: (a) subject to a binding contractual obligation to a Third Party that
would be breached by the inclusion of such Target as a PROTIVA Development
Target under these terms, or (b) the

19



--------------------------------------------------------------------------------



 



subject of an Active Internal Development Program at ALNYLAM and such Active
Internal Development Program was in existence as such prior to the receipt of
such notice from PROTIVA and ALNYLAM determines in good faith that it intends to
continue such Active Internal Development Program, and so notifies PROTIVA. If
neither of these criteria applies, the Target shall be considered to have been
successfully nominated as a PROTIVA Development Target. ALNYLAM shall use
commercially reasonable efforts consistent with the terms of the Novartis
Agreement to obtain Novartis’ consent to the selection by PROTIVA of such Target
as a PROTIVA Development Target under these terms, and shall notify PROTIVA in
writing as to whether or not such Target is available for license hereunder. If
a Target submitted to ALNYLAM is not so available for license as a PROTIVA
Development Target, then PROTIVA may nominate an additional Target as a PROTIVA
Development Target, until two (2) PROTIVA Development Targets (in addition to
the Second Target) have been identified and approved for selection pursuant to
the foregoing procedure; provided, that PROTIVA may not have pending at any
given time more than two (2) proposed Targets to ALNYLAM for evaluation pursuant
to the foregoing procedure (in addition to any Tekmira Development Targets or
candidate Tekmira Development Targets submitted or pending under the
ALNYLAM-TEKMIRA License Agreement). Any Target approved by ALNYLAM for selection
pursuant to the foregoing procedure shall be a PROTIVA Development Target. As
used herein, “Novartis Agreement” means that certain Research Collaboration and
License Agreement between Novartis Institutes for BioMedical Research, Inc.
(“Novartis”) and ALNYLAM dated October 12, 2005, as amended by the Addendum Re:
Influenza Program to Research Collaboration and License Agreement effective as
of February 17, 2006, and as further amended from time to time.
     3.3 License. Subject to the provisions of Article XIII and the terms and
conditions of the in-licenses identified on Exhibit B governing ALNYLAM’s
rights, ALNYLAM will grant to PROTIVA a non-exclusive license under the ALNYLAM
Patent Rights and under ALNYLAM’s interest in Joint Patent Rights with respect
to up to three (3) PROTIVA Development Targets, to Research, Develop and
Commercialize PROTIVA Development Products covered by such ALNYLAM Patent Rights
in the Field in the Territory. Such license will be royalty-bearing with respect
to PROTIVA Development Products covered by Valid Claims of the ALNYLAM Patent
Rights and will include the right to grant sublicenses to Third Parties to
Research, Develop and Commercialize PROTIVA Development Product(s), provided
such PROTIVA Development Product(s) either (a) incorporate or exploit material
intellectual property rights (such as, without limitation, patents and/or
Confidential Information) owned or controlled by PROTIVA, other than such Valid
Claims of the ALNYLAM Patent Rights and/or (b) are substantially developed by
PROTIVA in a Bona Fide Collaboration with such Third Party. A copy of the fully
executed sublicense agreement will be promptly provided to ALNYLAM.
Notwithstanding the foregoing, (i) any sublicense, to the extent applicable to
any Exclusively Licensed Tekmira IP, shall be subject to the [**] Restriction
and (ii) in all events, any sublicense granted under this Section 3.3 shall be
subject to the terms of Article XIII.
     3.4 Term. Unless terminated sooner as described in Article XII, the term of
the license grant in respect of each PROTIVA Development Target begins upon the
approval of a Target as a PROTIVA Development Target (or in the case of the
Second Target, upon the Effective Date, it being understood and agreed that
PROTIVA held certain licenses under the Original Cross License Agreement with
respect to the Second Target from the Original Effective

20



--------------------------------------------------------------------------------



 



Date through the Effective Date) and ends upon the expiration or abandonment of
all issued patents and filed applications within the ALNYLAM Patent Rights;
provided, however, that following the expiration of such license at the end of
such term, PROTIVA and its Affiliates or Sublicensees shall have the worldwide,
perpetual and paid-up right to Research, Develop, and Commercialize any PROTIVA
Development Product to the extent not covered by other patent rights.
     3.5 Sublicense.
     (a) Any sublicense granted by PROTIVA pursuant to Section 3.3 shall be
subject and subordinate to the terms and conditions of this Agreement and shall
contain terms and conditions consistent with those in this Agreement, including,
without limitation, the requirements of Section 3.6 below. Agreements with any
Sublicensee shall contain the following provisions: (a) a requirement that such
Sublicensee submit applicable sales or other reports consistent with those
required hereunder; (b) an audit requirement similar to the requirement set
forth in Section 9.5; and (c) a requirement that such Sublicensee comply with
the confidentiality and non-use provisions of Article VIII. PROTIVA shall assume
full responsibility for the performance of all obligations and observance of all
terms herein under the licenses granted to PROTIVA Development Targets and will
itself pay and account to ALNYLAM for all payments due under such licenses by
reason of such sublicense. Sublicenses under the license granted to PROTIVA
Development Targets will remain in full force and effect in the event of any
termination of such license, provided that Sublicensee(s) are in compliance with
the sublicense agreement (or are in compliance within thirty (30) days of the
termination) and agree in writing with ALNYLAM to the same terms and conditions
as in the sublicense agreement. In the event PROTIVA becomes aware of a material
breach of any sublicense by a Sublicensee, PROTIVA shall promptly notify ALNYLAM
of the particulars of same and take all reasonable efforts to enforce the terms
of such sublicense.
     (b) Unless otherwise provided in this Agreement, PROTIVA will notify
ALNYLAM within ten (10) business days after execution of a sublicense entered
into under Section 3.3 and provide a copy of the fully executed sublicense
agreement to ALNYLAM within the same time frame (with such reasonable redactions
as PROTIVA may make, provided that such redactions do not include provisions
necessary to demonstrate compliance with the requirements of this Agreement),
which shall be treated as Confidential Information under Article VIII; and
provided further that ALNYLAM may disclose such agreement(s) to Third Parties
under confidence if and to the extent required in order to comply with ALNYLAM’s
contractual obligations under both this Agreement and Third Party agreements.
     3.6 Retained Rights of ALNYLAM. ALNYLAM expressly retains any rights not
expressly granted to PROTIVA under this Article III (or otherwise under this
Agreement). ALNYLAM represents and warrants that it has the right to grant the
license under the ALNYLAM Patent Rights provided in Section 3.3.
     3.7 Milestones with Respect to PROTIVA Development Products. On a Licensed
Product-by-Licensed Product basis for PROTIVA Development Products that are
Licensed Products, payments will be due by PROTIVA to ALNYLAM based upon the
achievement of

21



--------------------------------------------------------------------------------



 



certain milestone events as set forth in the table below (all references are to
U.S. dollars). PROTIVA will provide written notice to ALNYLAM of the occurrence
of a milestone event within [**] of such event, and pay the indicated milestone
fee to ALNYLAM within [**] after the occurrence of the relevant event.
Capitalized terms in the chart below shall be read in context to apply to
PROTIVA Development Products that are Licensed Products.

      Milestone Event   Milestone Fee
[**]
  [**]
[**]
  [**]
[**]
  [**]
[**]
  [**]
[**]
  [**]
[**]
  [**]

In the event one or more milestone events set out above are skipped for any
reason, the payment for such skipped milestone event(s) will be due at the same
time as the payment for the next achieved milestone event. The milestone
payments described above shall be payable only once in relation to each Licensed
Product that achieves Approval in a Major Market (each, a “Successful Product”).
Therefore, unless and until there is a Successful Product directed to a
particular Target, any of the milestone payments made by PROTIVA under this
Section in connection with a Licensed Product directed to such Target shall be
fully creditable against the repeated achievement of such milestone event by any
other Licensed Product directed to such Target. However, in the event that there
is a Successful Product with respect to a Target and PROTIVA subsequently begins
to Develop or continues to Develop another Licensed Product directed to such
Target (a “Follow-On Product”), then, if and when any of the milestone events
set out above is thereafter achieved for such Follow-On Product, in addition to
the milestone payment for such milestone event, there will also be due and
payable all of the milestone payment(s) for any such milestones that were
achieved for such Follow-On Product prior to the achievement of Approval in a
Major Market of a Successful Product with respect to such Target.
     3.8 Clinical Events. PROTIVA will notify ALNYLAM in writing within [**] of
the dosing, respectively, of the first patient in a Phase II Clinical Trial and
in a Phase III Clinical Trial for each PROTIVA Development Product.
     3.9 Royalties on PROTIVA Development Products. The license granted with
respect to PROTIVA Development Targets under ALNYLAM Patent Rights will be
royalty-bearing with respect to PROTIVA Development Products that are, with
respect to PROTIVA, Licensed

22



--------------------------------------------------------------------------------



 



Products. Beginning with the first Royalty Quarter in which a First Commercial
Sale in a country occurs, and on a country-by-country basis during subsequent
Royalty Quarters, running royalties on Net Sales of PROTIVA Development Products
covered by one or more Valid Claims of ALNYLAM Patent Rights in the Territory
will be due in accordance with the applicable running royalty rates set out in
the table below (all references are to U.S. dollars, and the Net Sales figures
are the aggregated sums with respect to PROTIVA and all of its Affiliates and
Sublicensees). If at the time of the First Commercial Sale or at any time
thereafter all of the Valid Claims of ALNYLAM Patent Rights covering a PROTIVA
Development Product expire in a particular country, then such product shall be
royalty-free in such country; provided, however, that if one or more additional
Valid Claims of ALNYLAM Patent Rights covering the PROTIVA Development Product
thereafter issue in such country, such PROTIVA Development Product shall
thereafter be royalty-bearing in such country for all Net Sales of such PROTIVA
Development Product in such country occurring after the date of such issuance
until expiration of such Valid Claim(s). No royalties will be payable more than
once by PROTIVA with respect to any single unit of Licensed Product.

      Aggregate Annual Net Sales   Royalty Rate
On the first [**]
  [**]
On the subsequent [**]
  [**]
On the subsequent [**]
  [**]
Greater than [**]
  [**]

     3.10 Royalty Reduction. The royalties due to ALNYLAM under Section 3.9
above may be reduced on a country-by-country basis in the Territory by the
amount of royalties paid or payable with respect to Necessary Third Party IP;
provided, however, that royalties due to ALNYLAM under Section 3.9 may not be
reduced by more than [**] of the royalties otherwise due (and will not in any
case be reduced below [**] of the amount of royalties that would otherwise be
due, e.g. for Net Sales up to and including [**] the minimum effective royalty
rate would be [**]. For purposes of illustration only, if annual Net Sales of a
PROTIVA Development Product are [**] and royalties due to Third Parties in
respect of the sale of such product total [**] of Net Sales (or [**]), royalties
due to ALNYLAM may be reduced only by [**] which is determined as follows:
maximum reduction is [**] of the royalty due on Net Sales of [**], calculated by
[**].
     3.11 Studies by ALNYLAM. With mutual acknowledgement by PROTIVA and
ALNYLAM, ALNYLAM has conducted certain activities as described in Appendix III
to the Original Cross License Agreement. ALNYLAM has made the results of such
studies available to PROTIVA under the Original Cross-License Agreement. The
Parties hereby affirm their agreement to permit use, without royalty or other
additional fee, of such results or other results arising from the Feasibility
Study Agreement between ALNYLAM and PROTIVA dated April

23



--------------------------------------------------------------------------------



 



16, 2007 and referenced under the letter agreement between the Parties dated
June 1, 2007 in a manner consistent with the activities described in
Appendix III to the Original Cross-License Agreement and in conjunction with or
in support of PROTIVA’s past and expected activities under the Second Target
Research Plan (whether before or after the Effective Date).
ARTICLE IV — License to ALNYLAM under PROTIVA Patent Rights and Intellectual
Property
     4.1 Grants by PROTIVA.
     (a) Class 1: PROTIVA grants to ALNYLAM a non-exclusive license under
Class 1 PROTIVA Patent Rights, PROTIVA’s interest in Joint Patent Rights and the
Licensed Information to Research, Develop and Commercialize RNAi Products and
miRNA Products for any Target in the ALNYLAM Field and in the Territory
(“ALNYLAM Class 1 Development Products”). Such license includes the right to
grant sublicenses under the license granted under this Section 4.1(a) to one or
more Third Parties in a Bona Fide Collaboration with ALNYLAM, but solely within
the scope of and for the purposes of such Bona Fide Collaboration, or with
respect to the Researching, Developing and/or Commercializing of ALNYLAM Class 1
Development Products that meet one or more of the following: (i) such ALNYLAM
Class 1 Development Product was initially Developed at least to the point of
preclinical proof-of-principle by ALNYLAM in an Active Internal Development
Program; (ii) such ALNYLAM Class 1 Development Product is an ALNYLAM Partnered
Product; or (iii) such ALNYLAM Class 1 Development Product is an R&D Program
Product.
     (b) Class 2: PROTIVA grants to ALNYLAM a non-exclusive license under
Class 2 PROTIVA Patent Rights and the Licensed Information to Research, Develop
and Commercialize RNAi Products and miRNA Products for any ALNYLAM Target in the
ALNYLAM Field and in the Territory (“ALNYLAM Class 2 Development Products”).
Such license includes the right to grant sublicenses under the license granted
in this Section 4.1(b); provided that such right to sublicense will apply only
with respect to the Researching, Developing and/or Commercializing of ALNYLAM
Class 2 Development Products that meet one or more of the following:

  (i)   such ALNYLAM Class 2 Development Product is an R&D Program Product; or  
  (ii)   such ALNYLAM Class 2 Development Product incorporates the same
Formulation as the Lead Formulation of an R&D Program Product, whether or not it
is directed at the same ALNYLAM Target as that R&D Program Product, and also
meets one or more of the following: (1) such ALNYLAM Class 2 Development Product
was initially Developed at least to the point of preclinical proof-of-principle
by ALNYLAM in an Active Internal Development Program; or (2) such ALNYLAM
Class 2 Development Product is an ALNYLAM Partnered Product.

     (c) ALNYLAM may sublicense any and all of its rights under this Section 4.1
to ROCHE and to Hoffmann-La Roche Inc. (“ROCHE-NUTLEY”, and together with ROCHE,
the “ROCHE Sublicensees”) pursuant to an agreement substantially in the form set
forth in Exhibit E to this Agreement.

24



--------------------------------------------------------------------------------



 



     (d) ALNYLAM and PROTIVA acknowledge and agree that the determination of
which items to include under Class 1 PROTIVA Patent Rights and Class 2 PROTIVA
Patent Rights, both as defined in Section 1.47 and listed in Exhibits A-2 and
A-3 respectively, was made based upon the descriptions included such Section.
Accordingly, ALNYLAM and PROTIVA agree that any item listed in Exhibit A-3 as
Class 2 PROTIVA Patent Rights or claim thereunder that meets the definition of
Class 1 PROTIVA Patent Rights as described in Section 1.47 will become a Class 1
PROTIVA Patent Right and the relevant Exhibits will be updated accordingly. For
purposes of clarity, only items or claims under Class 2 PROTIVA Patent Rights
may change to Class 1 PROTIVA Patent Rights, and the Parties agree that Class 1
PROTIVA Patent Rights will not change to Class 2 PROTIVA Patent Rights for any
purpose of this Agreement.
     4.2 Retained Rights of PROTIVA. PROTIVA expressly retains any rights of
PROTIVA not expressly granted to ALNYLAM under this Article IV (or otherwise
under this Agreement). PROTIVA represents and warrants that it has the right to
grant the license under the PROTIVA Patent Rights provided in Section 4.1.
     4.3 Term. Unless terminated sooner as described in Article XII, the term of
the licenses granted to ALNYLAM under the Class 1 PROTIVA Patent Rights and the
Class 2 PROTIVA Patent Rights commenced on the Original Effective Date and ends
upon the expiration or abandonment of all issued patents and filed applications
with the Class 1 PROTIVA Patent Rights and Class 2 PROTIVA Patent Rights,
respectively; provided, however, that following the expiration of such license
at the end of such term, ALNYLAM and its Affiliates or Sublicensees shall have
the worldwide, perpetual and paid-up right to Research, Develop, and
Commercialize any Class 1 ALNYLAM Development Product or Class 2 ALNYLAM
Development Product to the extent not covered by other patent rights.
     4.4 No grant of rights to TEKMIRA. Except in connection with the exercise
of the Tekmira Facilities Option or as otherwise specifically set forth in this
Agreement, prior to the end of the Restriction Period, in no event will ALNYLAM
have the right to sublicense or agree to sublicense any PROTIVA Patent Rights to
TEKMIRA.
     4.5 Sublicense.
     (a) Any sublicense granted by ALNYLAM pursuant to Section 4.1 shall be
subject and subordinate to the terms and conditions of this Agreement and shall
contain terms and conditions consistent with those in this Agreement, including,
without limitation, the requirements of Sections 4.2 and 4.4 above. Agreements
with any Sublicensee shall contain the following provisions: (i) a requirement
that such Sublicensee submit applicable sales or other reports consistent with
those required hereunder; (ii) an audit requirement similar to the requirement
set forth in Section 9.5; and (iii) a requirement that such Sublicensee comply
with the confidentiality and non-use provisions of Article VIII. ALNYLAM shall
assume full responsibility for the performance of all obligations and the
observance of all terms herein under a sublicense to the license granted for
ALNYLAM Development Products and will itself pay and account to PROTIVA for all
payments due by reason of such sublicense. Sublicenses under the

25



--------------------------------------------------------------------------------



 



licenses granted for ALNYLAM Development Products will remain in full force and
effect in the event of any termination of one or both of the licenses, provided
that sublicensee(s) are in compliance with the sublicense agreement (or are in
compliance within thirty (30) days of the termination) and agree in writing with
PROTIVA to the same terms and conditions as in the sublicense agreement. In the
event ALNYLAM becomes aware of a material breach of any sublicense by a
Sublicensee, ALNYLAM shall promptly notify PROTIVA of the particulars of same
and take all reasonable efforts to enforce the terms of such sublicense.
     (b) Unless otherwise provided in this Agreement, ALNYLAM will notify
PROTIVA within ten (10) business days after execution of a sublicense entered
into under Section 4.1 and provide a copy of the fully executed sublicense
agreement to PROTIVA within the same time frame (with such reasonable redactions
as ALNYLAM may make, provided that such redactions do not include provisions
necessary to demonstrate compliance with the requirements of this Agreement),
which shall be treated as Confidential Information under Article VIII; and
provided further that PROTIVA may disclose such agreement(s) to Third Parties
under confidence if and to the extent required in order to comply with PROTIVA’s
contractual obligations under both this Agreement and Third Party agreements.
     4.6 License Fee; Payment. In addition to the fee paid by ALNYLAM pursuant
to Section 2.9, ALNYLAM has previously paid PROTIVA an upfront license fee of
[**] for the licenses granted to ALNYLAM under Section 4.1 of this Agreement.
PROTIVA acknowledges the full receipt of such payment.
     4.7 Milestones with Respect to ALNYLAM Development Products. On a
product-by-product basis for ALNYLAM Development Products that are Licensed
Products, and subject to the provisions of Section 4.10, payments will be due by
ALNYLAM to PROTIVA based on the achievement of certain milestone events as set
forth in the table below (all references are to U.S. dollars). ALNYLAM will
provide written notice to PROTIVA of the occurrence of a milestone event within
[**] of such event, and pay the indicated milestone fee to PROTIVA within [**]
after the occurrence of the relevant event.
Capitalized terms in the chart below shall be read in context to apply to
ALNYLAM Development Products that are Licensed Products; provided, however, that
only one milestone payment will be due in respect of a given Licensed Product.

26



--------------------------------------------------------------------------------



 



      Milestone Event   Milestone Fee
[**]
  [**]
[**]
  [**]
[**]
  [**]
[**]
  [**]
[**]
  [**]
[**]
  [**]

In the event one or more milestone events set out above are skipped for any
reason, the payment for such skipped milestone event(s) will be due at the same
time as the payment for the next achieved milestone event. The milestone
payments described above shall be payable only once in relation to each
Successful Product. Therefore, unless and until there is a Successful Product
directed to a particular Target, any of the milestone payments made by ALNYLAM
under this Section in connection with a Licensed Product directed to such Target
shall be fully creditable against the repeated achievement of such milestone
event by any other Licensed Product directed to such Target. However, in the
event that there is a Successful Product with respect to a Target and ALNYLAM
subsequently begins to Develop or continues to Develop a Follow-On Product, if
and when any of the milestone events set out above is thereafter achieved for
such Follow-On Product, in addition to the milestone payment for such milestone
event, there will also be due and payable all of the milestone payment(s) for
any such milestones that were achieved for such Follow-On Product prior to the
achievement of Approval in a Major Market of a Successful Product with respect
to such Target .
     4.8 Clinical Events. ALNYLAM will notify PROTIVA in writing within [**] of
the dosing, respectively, of the first patient in each of a Phase I Clinical
Trial, a Phase II Clinical Trial, and a Phase III Clinical Trial for each
ALNYLAM Development Product.
     4.9 Royalties on ALNYLAM Development Products. The license granted with
respect to ALNYLAM Development Products under PROTIVA Patent Rights will be
royalty-bearing with respect to ALNYLAM Development Products that are, with
respect to ALNYLAM, Licensed Products (whether or not the same are directed to
Biodefense Targets). Beginning with the first Royalty Quarter in which a First
Commercial Sale in a country occurs, and on a country-by-country basis during
subsequent Royalty Quarters, and subject to the provisions of Section 4.10,
running royalties on Net Sales of ALNYLAM Development Products covered by one or
more Valid Claims of PROTIVA Patent Rights in the Territory will be determined
and due, as follows:
     (a) Where the Net Sales are those of, and are invoiced by, any one of the
following:

  (i)   ALNYLAM or its Affiliate;     (ii)   a ROCHE Sublicensee under a
sublicense granted in accordance with Section 4.1(c);

27



--------------------------------------------------------------------------------



 



  (iii)   Regulus Therapeutics LLC, under a sublicense granted by ALNYLAM in
compliance with Section 4.5; or     (iv)   another Sublicensee under a
sublicense granted by ALNYLAM in connection with, and solely for the purpose of,
a Bona Fide Collaboration of ALNYLAM, and solely for the purposes of such Bona
Fide Collaboration,

    the applicable running royalty rates shall be as set out in the table below
(all references are to U.S. dollars, and the Net Sales figures are the
aggregated sums with respect to ALNYLAM and all of its Affiliates and
Sublicensees):

      Aggregate Annual Net Sales   Royalty Rate
On the first [**]
  [**]
On the subsequent [**]
  [**]
Greater than [**]
  [**]

  (b)   In all other cases, the applicable running royalty rates shall be as set
out in the table below:

      Aggregate Annual Net Sales   Royalty Rate
On the first [**]
  [**]
On the subsequent [**]
  [**]
On the subsequent [**]
  [**]
Greater than [**]
  [**]

  (c)   If at the time of the First Commercial Sale or at any time thereafter
all of the Valid Claims of PROTIVA Patent Rights covering an ALNYLAM Development
Product expire in a particular country, then such product shall be royalty-free
in such country; provided, however, that if one or more additional Valid Claims
of PROTIVA Patent Rights covering the ALNYLAM Development Product thereafter
issue in such country, such ALNYLAM Development Product shall thereafter be
royalty-bearing in such country for all Net Sales of such ALNYLAM Development
Product in such country occurring after the date of such issuance until
expiration of such Valid Claim(s). No royalties will be payable more than once
by ALNYLAM with respect to any single unit of Licensed Product.

28



--------------------------------------------------------------------------------



 



      4.10 Biodefense Targets. The milestone fees payable by ALNYLAM to PROTIVA
under Section 4.7 with respect to ALNYLAM Development Products that are Licensed
Products directed to Biodefense Targets that are not intended for sale to a
Funding Authority, will be as set forth in Section 4.7. The milestone fees
payable by ALNYLAM to PROTIVA with respect to ALNYLAM Development Products that
are Licensed Products directed to Biodefense Targets which are intended for sale
to a Funding Authority shall be payable on a product-by-product basis as
follows:

      Milestone Event   Milestone Fee
[**]
  [**]
[**]
  [**]
[**]
  [**]

In the event one or more milestone events set out above are skipped for any
reason, the payment for such skipped milestone event(s) will be due at the same
time as the payment for the next achieved milestone event. The milestone
payments described above shall be payable only once in relation to each Licensed
Product directed to a Biodefense Target that achieves First Commercial Sale in a
Major Market (each, a “Successful Biodefense Product”). Therefore, unless and
until there is a Successful Biodefense Product directed to a particular
Biodefense Target, any of the milestone payments made by ALNYLAM under this
Section in connection with a Licensed Product directed to such Biodefense Target
shall be fully creditable against the repeated achievement of such milestone
event by any other Licensed Product directed to such Biodefense Target. However,
in the event that there is a Successful Product with respect to a Biodefense
Target and PROTIVA subsequently begins to Develop or continues to Develop a
Follow-On Product, then, if and when any of the milestone events set out above
is thereafter achieved for such Follow-On Product, in addition to the milestone
payment for such milestone event, there will also be due and payable all of the
milestone payment(s) for any such milestones that were achieved for such
Follow-On Product prior to the achievement of Approval in a Major Market of a
Successful Product with respect to such Biodefense Target.
     4.11 Royalty Reduction. Any royalties due PROTIVA under Section 4.9 above
may be reduced on a country-by-country basis in the Territory by the amount of
royalties paid with respect to Necessary Third Party IP; provided, however, that
royalties due to PROTIVA under Section 4.9 may not be reduced by more than [**]
of the royalties otherwise due (and will not in any case be reduced below [**]
of the amount of royalties that would otherwise be due, e.g. for Net Sales up to
and including [**] the minimum effective royalty rate would be [**]). For
purposes of illustration only, if annual Net Sales of an ALNYLAM Development
Product are [**] and royalties due to Third Parties in respect of the sale of
such product total [**] of Net Sales (or [**]), royalties due to PROTIVA may be
reduced only by [**], which is determined as follows: maximum reduction is
one-third of the royalty due on Net Sales of [**], calculated by [**].

29



--------------------------------------------------------------------------------



 



     4.12 Suspension of Royalties and Milestones. If any ALNYLAM Development
Product that is a Licensed Product is also an “Alnylam Royalty Product” (as such
term is defined in the ALNYLAM-TEKMIRA License Agreement), ALNYLAM shall not be
required to pay royalties or milestone fees with respect to such ALNYLAM
Development Product that is a Licensed Product under both this Agreement and the
ALNYLAM-TEKMIRA License Agreement, but, rather, shall pay only the larger of
such royalties or milestone fees under such agreements, respectively. Moreover,
in the event that ALNYLAM is required to make any payments to UBC pursuant to
the UBC Sublicense Agreement or pursuant to a direct license agreement between
UBC and ALNYLAM as a result of the default by, or bankruptcy or insolvency of,
TEKMIRA as more fully described in Section 3.4 and Article 17.0 of the
Tekmira-UBC License Agreement (as such terms are defined in the ALNYLAM-TEKMIRA
License Agreement), then ALNYLAM shall be entitled to offset any amounts payable
by ALNYLAM to PROTIVA under this Agreement pursuant to this Section 4.12 by the
amount of ALNYLAM’s payments to UBC until such amounts have been credited in
full.
     4.13 More Favorable Terms. If after the Effective Date, PROTIVA grants to a
Third Party any license substantially similar in scope and substance to the
license grant to Alnylam with respect to the PROTIVA Patent Rights on terms
calling for milestone fees and royalties that are, as a whole, more favorable
(to the licensee in such other license) than the comparable terms contained in
this Article IV, then PROTIVA shall so notify ALNYLAM and, at ALNYLAM’s option,
such more favorable financial terms granted to such Third Party shall apply to
ALNYLAM’s or its Affiliates’ or Sublicensees’ license with respect to the
PROTIVA Patent Rights, rather than the royalty terms and milestone fees stated
under this Article IV.
     4.14 Acknowledgement. For clarity, the Parties acknowledge that no
conceptions, developments, techniques, data, inventions, improvements, technical
information, or works of authorship that were, are, or that hereafter may be in
whole or in part conceived, reduced to practice, discovered, created, authored
or otherwise made or obtained by or for TEKMIRA or its contractors at any time
during the period from January 18, 2001 through the expiration of the
Restriction Period, will be considered to be owned or controlled by PROTIVA by
virtue of any agreement, right, or claim existing or arguably existing prior to
the Effective Date.
ARTICLE V — Conduct of R&D Research Plan and Funding from ALNYLAM
     5.1 Research Term. ALNYLAM and PROTIVA hereby agree to continue to conduct
a research and development program pursuant to the R&D Research Plan, which
program commenced on the Original Effective Date and shall continue until [**]
(the “Research Term”); provided, however, that the Research Term may be extended
once by ALNYLAM for an additional [**] if ALNYLAM exercises such right by notice
received by PROTIVA no later than [**] prior to the expiration of the initial
[**].
     5.2 During the Research Term, PROTIVA will use commercially reasonable
efforts to provide for the conduct of activities pursuant to the R&D Research
Plan by qualified employees of PROTIVA, or individual contractors approved by
the JSC, who collectively will spend time and effort working on activities
pursuant to the R&D Research Plan equivalent to the time and effort of seven (7)
full-time employees for the Research Term. Full-time employee or

30



--------------------------------------------------------------------------------



 



equivalent will be based on at least forty-five (45) weeks per calendar year and
forty (40) hours per week of work (less normal vacations, sick days and
holidays) (“FTE”).
     5.3 Funding. ALNYLAM will continue to provide funding to PROTIVA for the
staffing and conduct of activities under the R&D Research Plan in the amount of
[**] during the Research Term (and funding in the same amount over the renewal
term, if any), payable in  [**] equal quarterly installments of [**] each. The
funding amount is deemed to cover PROTIVA’s reasonably anticipated costs for the
FTEs dedicated to the conduct of the R&D Research Plan in accordance with
Section 5.2 above, including any general and administrative overhead costs for
such FTEs and the costs and expenses for chemical and other research supplies
and equipment used by the FTEs in conducting activities under the R&D Research
Plan. For purposes of clarity, such costs and expenses will not be separately
reimbursed by ALNYLAM to PROTIVA.
     5.4 Conduct of Research.
     (a) General. PROTIVA will conduct its activities under the R&D Research
Plan in good scientific manner, and in compliance in all material respects with
the requirements of applicable laws and regulations (including, where
applicable, the requirements of the United States Federal government in
connection with activities funded by it) and, where necessary, with applicable
good laboratory practices, to attempt to achieve its objectives efficiently and
expeditiously. Without limiting the foregoing, PROTIVA will carry out its
obligations under the R&D Research Plan and this Agreement using sustained
efforts that are at least equivalent to those efforts and resources commonly
used by PROTIVA and other biopharmaceutical companies similar to PROTIVA for a
comparable program of research. PROTIVA will maintain laboratories, offices and
all other facilities reasonably necessary to carry out the activities to be
performed by it pursuant to the R&D Research Plan. In conformity with standard
pharmaceutical and biotechnology industry practices and the terms and conditions
of this Agreement, PROTIVA will prepare and maintain, or will cause to be
prepared and maintained, complete and accurate written records, accounts, notes,
reports and data with respect to activities conducted pursuant to the R&D
Research Plan.
     (b) R&D Research Plan. PROTIVA will conduct activities under a mutually
agreed upon research plan pursuant to which PROTIVA will seek to identify and
develop Formulations using PROTIVA’s SNALP Technology (and expected to be
covered by PROTIVA Patent Rights) to deliver siRNA drug molecules supplied from
ALNYLAM locally or systemically (e.g. to intended cells and tissues, organs or
whole animals) (the “R&D Research Plan”). ALNYLAM will have sole discretion as
to the selection of siRNA molecules for inclusion under the R&D Research Plan,
provided that ALNYLAM may not select such molecules if ALNYLAM knows or
reasonably should know that such molecule is directed to any of the following:
(i) the PLK Target; (ii) the Second Target; (iii) another PROTIVA Development
Target which is approved or remains in process in accordance with the terms in
Section 3.2 of this Agreement or (iv) a Tekmira Development Target. During the
Research Term, PROTIVA will not work on ALNYLAM Targets included in the R&D
Research Plan for its internal programs or on behalf of any Third Party, unless
PROTIVA is, at the time of ALNYLAM’s request to include such ALNYLAM Target in
the R&D Research Plan, working on such Target (i) in its internal programs or
(ii) on behalf of any Third Party, or has agreed in writing to do so with a
Third

31



--------------------------------------------------------------------------------



 



Party; and PROTIVA promptly provides written notice to ALNYLAM with respect to
which exception above applies and for which ALNYLAM Target. ALNYLAM will have
the right to suspend work on any siRNA molecule, and, if it so desires, to name
additional siRNA molecules in its place, under the R&D Research Plan at any time
upon written notice to PROTIVA. The R&D Research Plan will set forth the
research objectives and activities to be performed during the Research Term with
reasonable specificity, including without limitation: the Party responsible for
performing identified activities and a timeline for such activities. The R&D
Research Plan will otherwise be consistent with this Agreement. In the event of
any conflict between the terms of this Agreement and the terms in the R&D
Research Plan as it may be updated, the terms of this Agreement will govern. The
Parties have prepared an updated R&D Research Plan setting out the primary
activities to be conducted for the 2008 calendar year, which is attached to this
Agreement as Exhibit D. The JSC will be responsible for further updating and
amending the R&D Research Plan at least quarterly or more frequently as needed,
based on the progress and results of the conduct of the R&D Research Plan.
PROTIVA will, from time to time as outlined in the R&D Research Plan, provide,
periodic reports to ALNYLAM with respect to progress under the R&D Research Plan
(no less frequently than quarterly), including without limitation information on
PROTIVA’s standard-form Analytical Report for formulated materials delivered by
PROTIVA to ALNYLAM as contemplated under the R&D Research Plan and Appendix II
to this Agreement (“Analytical Report”). At the end of the Research Term,
PROTIVA will provide a final report to ALNYLAM with respect to all results and
outcomes (e.g., Formulations) of the then current R&D Research Plan.
     (c) Material Transfer. In order to facilitate the work under the R&D
Research Plan, ALNYLAM and PROTIVA will transfer to one another certain
materials or chemical compounds for use in furtherance of the conduct of the R&D
Research Plan (“Substances”). Except as otherwise provided under this Agreement,
Substances delivered by one Party to the other Party will remain the sole
property of the supplying Party, will be used only for purposes of the R&D
Research Plan and will remain solely under the control of the supplying Party,
will not be used or delivered to or for the benefit of any Third Party without
the prior written consent of the supplying Party and will not be used in
research or testing involving human subjects. The Substances supplied pursuant
to this Agreement will be used with prudence and appropriate caution as all of
their characteristics may not be known. THE SUBSTANCES ARE PROVIDED “AS IS” AND
WITHOUT ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, INCLUDING WITHOUT
LIMITATION ANY IMPLIED WARRANTY OR MERCHANTABILITY OR OF FITNESS FOR ANY
PARTICULAR PURPOSE.
     (d) Subcontracts. PROTIVA will not be permitted to perform any of its
obligations in connection with performance of activities under the R&D Research
Plan through the use of subcontractor(s) without the prior written consent of
ALNYLAM.
     5.5 Role of JSC. The conduct of the R&D Research Plan will be coordinated
by the Joint Steering Committee. If a consensus is not reached among the members
of the Joint Steering Committee with respect to the conduct of activities under
the R&D Research Plan, ALNYLAM’s representatives on the JSC will have the
deciding vote on that matter, provided that such decision is otherwise made in a
manner consistent with this Agreement.

32



--------------------------------------------------------------------------------



 



     5.6 Disclosures Pursuant to R&D Research Plan.
     (a) Promptly after the Effective Date, and on an on-going basis thereafter
(at least once each Calendar Quarter), PROTIVA will provide to ALNYLAM all
then-existing Licensed Information with respect to each Formulation identified
or developed under this Agreement in connection with the R&D Research Plan .
During the Research Term, the provision of such Licensed Information by PROTIVA
will be without additional cost to ALNYLAM to the extent such activities are
within the scope of work under the R&D Research Plan.
     (b) Subsequent to the Research Term as may be extended, or otherwise if
outside the scope of the work under the R&D Research Plan, and subject to mutual
agreement as to reasonable additional fees or costs, ALNYLAM may engage PROTIVA
as a consultant (and PROTIVA agrees to be so engaged) for purposes of
effectuating the provision of such Licensed Information and with respect to
regulatory matters.
     (c) Promptly after the Effective Date and on an ongoing and timely basis
thereafter during the Research Term, ALNYLAM shall (unless otherwise requested
by PROTIVA in any instance or instances) disclose to PROTIVA data generated by
ALNYLAM using the Substances provided by PROTIVA to ALNYLAM pursuant to
Section 5.4(c) (“ALNYLAM Data”).
     (d) ALNYLAM grants to PROTIVA a perpetual, non-exclusive, royalty-free,
worldwide license to use and exploit the ALNYLAM Data; provided, however, that:
(i) PROTIVA will, pursuant to Article VIII, protect from disclosure any of such
ALNYLAM Data that constitutes ALNYLAM’s Confidential Information and (ii) to the
extent any ALNYLAM Data that constitutes ALNYLAM’s Confidential Information
relates to a Particular Moiety (other than a Particular Moiety directed at the
PLK Target or a PROTIVA Development Target), PROTIVA will not use or exploit
such ALNYLAM Data, or transfer or sublicense such ALNYLAM Data to any Third
Party, for the purposes of Research, Development, or Commercialization of
products directed at the Target of such Particular Moiety, except to contractors
and subcontractors of PROTIVA permitted under Section 5.2 or 5.4(d).
     5.7 Regulatory Matters. ALNYLAM will have the sole authority and
responsibility, at its cost and expense, for all regulatory matters relating to
conduct of any clinical trials on R&D Program Products and seeking and obtaining
regulatory approvals. In addition to performing any activities pursuant to the
R&D Research Plan, during the Research Term, PROTIVA will provide ALNYLAM with
such assistance as is reasonably requested by ALNYLAM from time to time to
perform its responsibilities with respect to regulatory matters at no additional
cost to ALNYLAM. Subsequent to the Research Term, PROTIVA will be paid its costs
and reasonable fees at its then-current consulting rates for such additional
assistance.
     5.8 Biological Data. During the Research Term, to the extent not prohibited
under agreements with Third Parties, PROTIVA agrees to make available to
ALNYLAM, and ALNYLAM agrees to make available to PROTIVA, as and when more fully
described in the R&D Research Plan, all relevant biological data from material
in vitro and in vivo testing (whether or not conducted under the R&D Research
Plan and whether conducted prior to or

33



--------------------------------------------------------------------------------



 



following the Original Effective Date) of Formulations that may be identified or
developed under the R&D Research Plan.
ARTICLE VI — JOINT STEERING COMMITTEE
     6.1 Joint Steering Committee. The Parties previously established a Joint
Steering Committee pursuant to the Original Cross License Agreement. This JSC
will continue and will include an equal number of representatives from each
Party and will meet at least once every calendar quarter in person or via
telephone conference.
     6.2 JSC Responsibilities. The JSC has the following responsibilities:
          (i) coordinating the conduct of activities under the PLK Research Plan
and the R&D Research Plan;
          (ii) receiving updates on the overall progress of the PLK Research
Plan and the R&D Research Plan and, consistent with Appendix II hereof, any
Analytical Reports and related disclosures under the respective research plans;
          (iii) reviewing, recommending and approving annual updates to the PLK
Research Plan and the R&D Research Plan and related budgets; and
          (iv) performing such other activities as are contemplated by this
Agreement or that the Parties agree will be the responsibility of the JSC, it
being understood and agreed that the JSC shall have no role or responsibilities
following the Effective Date with respect to any work or activities under the
Second Target Research Plan.
The JSC’s responsibilities with respect to the PLK Research Plan and progress
thereunder may be delegated by the Parties’ respective members of the JSC to
senior level employees of the Parties who will follow the requirements set forth
in this Agreement for the JSC in the context of the PLK Target.
ARTICLE VII — INTELLECTUAL PROPERTY
     7.1 Ownership. Inventorship for patentable inventions conceived or reduced
to practice during the course of the performance of activities pursuant to this
Agreement shall be determined in accordance with United States patent laws for
determining inventorship. ALNYLAM will solely own all intellectual property
discovered and reduced to practice solely by ALNYLAM directly in the course of
work conducted after the Original Effective Date under the Second Target
Research Plan or under the PLK Research Plan or under the R&D Research Plan.
PROTIVA will solely own all intellectual property discovered and reduced to
practice solely by PROTIVA directly in the course of work conducted after the
Original Effective Date under the Second Target Research Plan or under the PLK
Research Plan or under the R&D Research Plan. The Parties will jointly own all
intellectual property discovered and reduced to practice jointly by ALNYLAM and
PROTIVA directly in the course of work conducted after the Original Effective
Date under the Second Target Research Plan or under the PLK Research Plan or
under the R&D Research Plan, and all Joint Patent Rights.

34



--------------------------------------------------------------------------------



 



     7.2 Prosecution and Maintenance of Patent Rights. ALNYLAM will have the
sole right and responsibility, at ALNYLAM’s discretion and at its expense, to
file, prosecute and maintain patent protection in the Territory for all ALNYLAM
Patent Rights, except for Exclusively Licensed Tekmira IP. PROTIVA will have the
sole right and responsibility, at PROTIVA’s discretion and at its expense, to
file, prosecute and maintain patent protection in the Territory for all PROTIVA
Patent Rights.
     7.3 Joint Patent Rights. Subject to the rights granted each Party under
this Agreement, each Party shall have the right to use, sell, keep, license or
assign its interest in Joint Patent Rights and otherwise undertake all
activities a sole owner might undertake with respect to such Joint Patent Rights
without the consent of and without accounting to the other Party. Subject to
PROTIVA’s continuing right to the prior review of, comment on, revision to and
approval of material documents, which shall not be unreasonably delayed or
withheld, ALNYLAM has the first responsibility to, at ALNYLAM’s discretion and
expense, file, prosecute, and maintain (including the defense of any
interference or opposition proceedings) in the Territory, all Joint Patent
Rights, in the names of both PROTIVA and ALNYLAM. If ALNYLAM elects not to seek
or continue to seek or maintain patent protection on any Joint Patent Rights,
then PROTIVA shall have the right (but not the obligation), at its expense, to
file, prosecute and maintain (including the defense of any interference or
opposition proceedings) in the Territory, such Joint Patent Right, in the names
of both PROTIVA and ALNYLAM.
     7.4 Cooperation. Each Party hereby agrees: (a) to make its employees,
agents and consultants reasonably available to the other Party (or to the other
Party’s authorized attorneys, agents or representatives), to the extent
reasonably necessary to enable such Party to undertake patent prosecution;
(b) to provide the other Party with copies of all material correspondence
pertaining to prosecution with the patent offices; (c) to cooperate, if
necessary and appropriate, with the other Party in gaining patent term
extensions wherever applicable to patent rights; and (d) to endeavor in good
faith to coordinate its efforts with the other Party to minimize or avoid
interference with the prosecution and maintenance of the other Party’s patent
applications.
     7.5 Third Party Infringement of ALNYLAM Patent Rights.
     (a) Each Party will promptly report in writing to the other Party during
the Term any known or suspected infringement by a Third Party of any of the
ALNYLAM Patent Rights of which such Party becomes aware, as such infringement
relates to Research, Development or Commercialization of Licensed Products for
the PLK Target or one or more of the PROTIVA Development Targets, or any PROTIVA
Development Products, and will provide the other Party with all available
evidence supporting such infringement.
     (b) ALNYLAM will have the sole and exclusive right to initiate an
infringement or other appropriate suit in the Territory with respect to
infringements or suspected infringements of any of the ALNYLAM Patent Rights,
and to any and all recoveries obtained in connection therewith.

35



--------------------------------------------------------------------------------



 



     (c) ALNYLAM will have the sole and exclusive right to select counsel for
any suit referred to in subsection 7.5(b) above initiated by it and will pay all
expenses of the suit, including without limitation attorneys’ fees and court
costs.

     7.6   Third Party Infringement of PROTIVA Patent Rights.

     (a) Each Party will promptly report in writing to the other Party during
the Term any known or suspected infringement by a third party of any of the
PROTIVA Patent Rights of which such Party becomes aware, as such infringement
relates to the Research, Development or Commercialization of Licensed Products
directed at any ALNYLAM Target or any ALNYLAM Development Products and will
provide the other Party with all available evidence supporting such
infringement.
     (b) PROTIVA will have the sole and exclusive right to initiate an
infringement or other appropriate suit in the Territory with respect to
infringements or suspected infringements of any of the PROTIVA Patent Rights and
to any and all recoveries obtained in connection therewith.
     (c) PROTIVA will have the sole and exclusive right to select counsel for
any suit referred to in subsection 7.6(b) above initiated by it and will pay all
expenses of the suit, including without limitation attorneys’ fees and court
costs.
     7.7 Rights to Enforce Joint Patent Rights.
     (a) Each Party will promptly report in writing to the other Party during
the Term any known or suspected infringement by a third party of any of the
Joint Patent Rights of which such Party becomes aware. ALNYLAM will have the
first right to initiate an infringement or other appropriate suit in the
Territory with respect to infringements or suspected infringements of any of the
Joint Patent Rights; provided, that if ALNYLAM fails to initiate a suit or take
other appropriate action with respect to a Joint Patent Right within ninety
(90) days after becoming aware of the basis for such suit or action, then
PROTIVA may, in its discretion, provide ALNYLAM with written notice of PROTIVA’s
intent to initiate a suit or take other appropriate action with respect to such
Joint Patent Right. If PROTIVA provides such notice and ALNYLAM fails to
initiate a suit or take such other appropriate action within thirty (30) days
after receipt of such notice from PROTIVA, then PROTIVA shall have the right to
initiate a suit or take other appropriate action that it believes is reasonably
required to protect its interests under such Joint Patent Right.
     (b) Regardless of which Party brings such enforcement action, the Party not
bringing the enforcement action shall (i) provide all reasonable assistance to
the Party bringing the action, at the expense of the Party bringing the action,
and (ii) have the right to join and participate in such action at its own
expense with its own counsel and to share equally all expenses of such suit if
it so elects. If required under applicable law in order for the initiating Party
to initiate and/or maintain such suit, or if the initiating Party is unable to
initiate or prosecute such suit solely in its own name or it is otherwise
advisable to obtain an effective legal remedy, in each case, the other Party
shall, at the expense of the initiating Party, join as a party to the suit and
will execute and

36



--------------------------------------------------------------------------------



 



cause its Affiliates to execute all documents necessary for the initiating Party
to initiate litigation to prosecute and maintain such action.
     (c) Any damages or other recovery, whether by settlement or otherwise, from
an action under this Section 7.7 to enforce the Joint Patent Rights shall first
be applied pro rata to reimburse the Parties for the costs and expenses of
litigation in such action, and any remaining amount shall be paid to the Party
conducting the litigation, or shared equally if both Parties participated
voluntarily throughout the litigation and shared its expenses.
     7.8 Claimed Infringement of Third Party Rights.
     (a) In the event that a Third Party at any time provides written notice of
a claim to, or brings an action, suit or proceeding against, either Party, or
any of their respective Affiliates or Sublicensees, claiming infringement of its
patent rights based upon an assertion or claim arising out of the development,
use, manufacture, distribution, importation or sale of Licensed Products (“Third
Party Claim”), such Party will promptly notify the other Party of the claim or
the commencement of such action, suit or proceeding, enclosing a copy of the
claim and all papers served. Each Party agrees to make available to the other
Party its advice and counsel regarding the technical merits of any such claim at
no cost to the other Party and to offer reasonable assistance to the other Party
at no cost to the other Party.
     (b) Except as set forth herein, each Party shall have sole and exclusive
responsibility for the defense of its own interests in actions in which they are
named in connection with any Third Party Claim brought against either Party or
any of their respective Affiliates or Sublicensees. All litigation costs and
expenses incurred by either Party in connection with the defense of such Third
Party Claim will be borne by such Party. Each Party will keep the other Party
promptly informed, and may from time to time consult with the other Party
regarding the status of any such Third Party Claims.
     (c) Neither Party will settle any Third Party claim in a manner that is in
derogation of the rights of the other Party without obtaining the prior written
consent of such other Party.
     (d) THE PROVISIONS OF THIS SECTION 7.8 STATE THE ENTIRE RESPONSIBILITY OF
THE PARTIES, AND THE SOLE AND EXCLUSIVE REMEDY OF THE PARTIES, IN THE CASE OF
ANY THIRD PARTY CLAIMS OR VIOLATION OF ANY THIRD PARTY’S RIGHTS.
     7.9 Other Infringement Resolutions. In the event of a dispute or potential
dispute which has not ripened into a demand, claim or suit of the types
described above in this Article VII, the same principles governing control of
the resolution of the dispute, consent to settlements of the dispute, and
implementation of the settlement of the dispute will apply.
     7.10 Interpretation of Patent Judgments. If any claim relating to a patent
under the ALNYLAM Patent Rights or the PROTIVA Patent Rights or Joint Patent
Rights becomes the subject of a judgment, decree or decision of a court,
tribunal, or other authority of competent jurisdiction in any country, which
judgment, decree, or decision is or becomes final (there being

37



--------------------------------------------------------------------------------



 



no further right of review) and adjudicates the validity, enforceability, scope,
or infringement of the same, the construction of such claim in such judgment,
decree or decision shall be followed thereafter in such country in determining
whether a product is a Licensed Product hereunder, not only as to such claim but
also as to all other claims in such country to which such construction
reasonably applies. If at any time there are two or more conflicting final
judgments, decrees, or decisions with respect to the same claim, the decision of
the higher tribunal shall thereafter control, but if the tribunal be of equal
rank, then the final judgment, decree, or decision more favorable to such claim
shall control unless and until the majority of such tribunals of equal rank
adopt or follow a less favorable final judgment, decree, or decision, in which
event the latter shall control.
     7.11 Product Trademarks. ALNYLAM shall own trademarks for ALNYLAM
Development Products and shall be solely responsible for filing and maintaining
such trademarks in the Territory (including payment of costs associated
therewith), ALNYLAM shall assume full responsibility, at its sole cost and
expense, for any infringement of a trademark for an ALNYLAM Development Product
by a Third Party and for any claims of infringement of the rights of a Third
Party by the use of a trademark in connection with such ALNYLAM Development
Product. PROTIVA shall own the trademarks for PROTIVA Development Products and
shall be solely responsible for filing and maintaining such trademarks in the
Territory (including payment of costs associated therewith). PROTIVA shall
assume full responsibility, at its sole cost and expense, for any infringement
of a trademark for a PROTIVA Development Product by a Third Party and for any
claims of infringement of the rights of a Third Party by the use of a trademark
in connection with such PROTIVA Development Product.
     7.12 Patent Certification. To the extent required by law or permitted by
law, the Parties shall use reasonable efforts to maintain with the applicable
regulatory authorities during the Term correct and complete listings of
applicable patent rights for ALNYLAM Development Products and PROTIVA
Development Products, as the case may be, being commercialized, including all so
called “Orange Book” listings required under the Hatch-Waxman Act.
ARTICLE VIII — CONFIDENTIAL INFORMATION, PUBLICATION, AND NON-SOLICITATION
     8.1 Non-Use and Non-Disclosure of Confidential Information. Each Party
agrees that all Confidential Information of a Party that is disclosed by a Party
to the other Party (a) will not be used by the receiving Party except in
connection with the activities contemplated by this Agreement or in order to
further the purposes of this Agreement, (b) will be maintained in confidence by
the receiving Party, and (c) will not be disclosed by the receiving Party to any
Third Party who is not a consultant or advisor under an obligation of
confidentiality to, the receiving Party or an Affiliate or Sublicensee of the
receiving Party, without the prior written consent of the disclosing Party.
Notwithstanding the foregoing, the receiving Party will be entitled to use and
disclose Confidential Information of the disclosing Party which (i) was known by
the receiving Party or its Affiliates prior to its date of disclosure by the
disclosing Party to the receiving Party as demonstrated by legally admissible
evidence available to the receiving Party or its Affiliates, (ii) either before
or after the date of the disclosure such Confidential Information is lawfully
disclosed to the receiving Party or its Affiliates by sources other than the
disclosing

38



--------------------------------------------------------------------------------



 



Party, (iii) either before or after the date of the disclosure by the disclosing
Party to the receiving Party such Confidential Information becomes published or
otherwise part of the public domain through no fault or omission on the part of
the receiving Party or its Affiliates, (iv) is independently developed by or for
the receiving Party or its Affiliates without reference to or in reliance upon
the Confidential Information as demonstrated by legally admissible evidence
available to the receiving Party or its Affiliates, (v) is reasonably necessary
to conduct clinical trials or to obtain regulatory approval of RNAi Products or
miRNA Products or for the prosecution and maintenance of patent rights, (vi) is
reasonably required in order for a Party to obtain financing or conduct
discussions with Development or Commercialization partners so long as such Third
Party recipients are bound by an obligation of confidentiality or (vii) in the
reasonable judgment of the disclosing Party is required to be disclosed by the
receiving Party to comply with applicable laws or regulations or legal process,
including without limitation by the rules or regulations of the United States
Securities and Exchange Commission or similar regulatory agency in a country
other than the United States or of any stock exchange or NASDAQ, provided that
the receiving Party provides prior written notice of such disclosure to the
disclosing Party and takes reasonable and lawful actions to avoid or minimize
the extent of such disclosure.
     If a Party is required by judicial or administrative process to disclose
Confidential Information that is subject to the non-disclosure provisions of
this Section 8.1, such Party shall promptly inform the other Party of the
disclosure that is being sought in order to provide the other Party an
opportunity to challenge or limit the disclosure obligations. Confidential
Information that is disclosed by judicial or administrative process shall remain
otherwise subject to the confidentiality and non-use provisions of this
Section 8.1, and the Party disclosing Confidential Information pursuant to law
or court order shall take all steps reasonably practical, including without
limitation seeking an order of confidentiality, to ensure the continued
confidential treatment of such Confidential Information. In addition to the
foregoing restrictions on public disclosure, if either Party concludes that a
copy of this Agreement must be filed with the United States Securities and
Exchange Commission or similar regulatory agency in a country other than the
United States, such Party shall seek the maximum confidential treatment
available under applicable law, provide the other Party with a copy of this
Agreement showing any sections as to which the Party proposes to request
confidential treatment, provide the other Party with an opportunity to comment
on any such proposal and to suggest additional portions of this Agreement for
confidential treatment, and take such Party’s reasonable comments into
consideration before filing this Agreement.
     8.2 Limitation on Disclosures. Each Party agrees that it will provide
Confidential Information received from the other Party solely to its employees,
consultants and advisors, and the employees, consultants and advisors of its
Affiliates or Sublicensees as applicable, who have a legitimate business need to
know and an obligation to maintain in confidence the Confidential Information of
the disclosing Party. The disclosing Party is liable for any breach of the
non-disclosure obligation of its consultants, advisors, Affiliates and
Sublicensees as applicable.
     8.3 Publication. PROTIVA and ALNYLAM each acknowledge the other Party’s
interest in publishing the results of the R&D Research Plan and the PLK Research
Plan. Each Party also recognizes the mutual interest in obtaining valid patent
protection and in protecting

39



--------------------------------------------------------------------------------



 



business interests and trade secret information. Consequently, except for
disclosures permitted pursuant to Section 8.1 and 8.2, either Party, its
Affiliates, or their respective employees or consultants wishing to make a
publication or a disclosure to a Third Party relating to the R&D Research Plan,
the PLK Research Plan or any Licensed Product of the other Party shall deliver
to the other Party a copy of the proposed written publication or an outline of
an oral disclosure at least thirty (30) days prior to submission for publication
or presentation. The reviewing Party shall have the right (a) to propose
modifications to the publication or presentation for patent reasons, trade
secret reasons or business reasons, or (b) to request a reasonable delay in
publication or presentation in order to protect patentable information. If the
reviewing Party requests a delay, the publishing Party shall delay submission or
presentation for a period of thirty (30) days to enable patent applications
protecting each Party’s rights in such information to be filed in accordance
with Article VII above. Upon expiration of such thirty (30) days, the publishing
Party shall be free to proceed with the publication or presentation. If the
reviewing Party requests modifications to the publication or presentation, the
publishing Party shall edit such publication to prevent disclosure of trade
secret or proprietary business information prior to submission of the
publication or presentation. With respect to any proposed publications or
disclosures by investigators or academic or non-profit collaborators, such
materials shall be subject to review under this Section 8.3 to the extent that
PROTIVA or ALNYLAM, as the case may be, has the right and ability (after using
reasonable efforts) to do so. For the avoidance of doubt, subject to its
obligations under Section 8.1, each Party may make publications and disclosures
to Third Parties relating to its own Licensed Products outside of the R&D
Research Plan without any obligation to permit the other Party to review or
comment on such publication or disclosure.
     8.4 Non-Solicitation. Until [**], neither ALNYLAM nor any of its Affiliates
will knowingly offer to hire or hire any individual who is, at such time, an
officer or employee of PROTIVA or any of its Affiliates, and who was, at any
time in the preceding three (3) months, involved in (i) selecting the PROTIVA
Development Targets, (ii) the Development and Commercialization of PROTIVA
Development Products and/or (iii) conducting the R&D Research Plan or Second
Target Research Plan or PLK Research Plan. For clarity, placing an advertisement
in a newspaper, periodical or other publication of general availability, or
other general recruitment activities not directed at a particular individual, do
not constitute an “offer to hire.”
ARTICLE IX — REPORTS, TAXES AND PAYMENTS
     9.1 Terminology. For purposes of Articles II and III, the “Licensee”
referred to in this Article IX shall be understood to be PROTIVA. For purposes
of Article IV, the “Licensee” referred to in this Article IX shall be understood
to be ALNYLAM.
     9.2 Reports. As to each Royalty Quarter commencing with the Royalty Quarter
during which the First Commercial Sale occurs, within thirty (30) days after the
end of such Royalty Quarter (if the Licensee has not entered into an agreement
with a Sublicensee) and within thirty (30) days after the receipt by the
Licensee from a Sublicensee of such Sublicensee’s report, as required by such
Sublicensee’s sublicense for each Royalty Quarter (if the Licensee has entered
into an agreement with a Sublicensee), the Licensee will deliver to the other
Party to

40



--------------------------------------------------------------------------------



 



this Agreement a written report showing, on a country-by-country basis, the Net
Sales of Licensed Products calculated under GAAP and its royalty obligation for
such quarter with respect to such Net Sales under this Agreement together with
wire transfer of an amount equal to such royalty obligation. All Net Sales will
be segmented in each such report according to sales by the Licensee and each
Affiliate and Sublicensee, as well as on a product-by-product basis, including
the rates of exchange used to convert Net Sales to United States Dollars from
the currency in which such sales were made. For the purposes of this Agreement,
the rates of exchange to be used for converting Net Sales to United States
Dollars will be the simple average of the selling and buying rates of U.S.
dollars published in The Wall Street Journal East Coast Edition for the last
business day of the Royalty Quarter covered by the report.
     9.3 Tax Withholding. The Licensee will use all reasonable and legal efforts
to reduce tax withholding with respect to payments to be made to the other Party
under this Agreement. Notwithstanding such efforts, if the Licensee concludes
that tax withholdings under the laws of any country are required with respect to
payments, the Licensee will make the full amount of the required payment to such
other Party after any tax withholding. In any such case, the Licensee shall
provide such other Party with a written explanation of such withholding and
original receipts or other evidence reasonably desirable and sufficient to allow
it to document such tax withholdings for purposes of claiming foreign tax
credits and similar benefits. For purposes of clarity, any payment due in
respect of fees set out in any of Articles II, III or IV of this Agreement will
be paid in the full amount specified after any tax withholding, with the amount
of any tax withholding associated with such payments to be paid by the Licensee
to the appropriate government authority.
     9.4 Payments. Unless otherwise agreed by the Parties, all payments required
to be made under this Agreement will be made in United States Dollars via wire
transfer to an account designated in advance by the receiving Party.
     9.5 Audits.
     (a) At any given point in time, the Licensee will have on file and will
require its Affiliates and Sublicensees to have on file complete and accurate
records for the last three (3) years of all Net Sales of Licensed Products. The
other Party to this Agreement will have the right, once during each twelve
(12) month period, to retain at its own expense an independent qualified
certified public accountant reasonably acceptable to the Licensee to review such
records solely for accuracy and for no other purpose upon reasonable notice and
under a written obligation of confidentiality, during regular business hours. If
the audit demonstrates that the payments owed under this Agreement have been
understated, the Licensee will pay the balance to such other Party together with
interest on such amounts from the date on which such payment obligation accrued
at a rate equal to the then current 30-day United States dollar LIBOR rate plus
two percent per annum. If the underpayment is greater than five percent of the
amount owed, then the Licensee will reimburse such other Party for its
reasonable out-of-pocket costs of the audit. If the audit demonstrates that the
payments owed under this Agreement have been overstated, such other Party to
this Agreement will credit the balance against the next payment due from the
Licensee (without interest).

41



--------------------------------------------------------------------------------



 



     (b) PROTIVA shall require that the terms of any sublicense under its rights
in this Agreement are fully in compliance with the terms and conditions of the
in-licenses governing ALNYLAM’s rights under the ALNYLAM Patent Rights
identified on Exhibit B, including without limitation, all obligations with
respect to maintenance of records and audit rights. ALNYLAM will provide PROTIVA
in a timely manner with a true and complete copy (subject to redaction of
financial and other information not material to ALNYLAM’s ability to sublicense
rights licensed thereunder to PROTIVA under this Agreement) of all such
in-licenses.
ARTICLE X — INDEMNIFICATION AND INSURANCE
     10.1 PROTIVA Indemnification. PROTIVA agrees to indemnify and hold harmless
ALNYLAM and its Affiliates, and their respective agents, directors, officers and
employees and their respective successors and assigns (the “ALNYLAM
Indemnitees”) from and against any and all losses, costs, damages, fees or
expenses (“Losses”) incurred by an ALNYLAM Indemnitee arising out of or in
connection with any claim, suit, demand, investigation or proceeding brought by
a Third Party or a PROTIVA Affiliate based on (a) the development, use,
manufacture, distribution or sale of any Licensed Product covered by ALNYLAM
Patent Rights by PROTIVA or any of its Affiliates or Sublicensees, including,
but not limited to, any claims made against ALNYLAM by Third Parties or a
PROTIVA Affiliate alleging infringement, injury, damage, death or other
consequence occurring to any person claimed to result, directly or indirectly,
from the possession, use or consumption of, or treatment with, any Licensed
Product covered by ALNYLAM Patent Rights, whether claimed by reason of breach of
warranty, negligence, product defect or otherwise, and regardless of the form or
forum in which any such claim is made, (b) any breach of any representation,
warranty or covenant of PROTIVA in this Agreement, and (c) actions taken or
omitted to be taken by PROTIVA or its Affiliates, subcontractors or
Sublicensees, or the employees, agents or representatives of any of them in
performing PROTIVA’s obligations under this Agreement.
The above indemnification shall not apply to the extent that any Losses are due
to a material breach of any of ALNYLAM’s representations, warranties, covenants
and/or obligations under this Agreement.
     10.2 ALNYLAM Indemnification. ALNYLAM agrees to indemnify and hold harmless
PROTIVA and its Affiliates, and their respective agents, directors, officers and
employees and their respective successors and assigns (the “PROTIVA
Indemnitees”) from and against any and all Losses incurred by a PROTIVA
Indemnitee arising out of or in connection with any claim, suit, demand,
investigation or proceeding brought by a Third Party or an ALNYLAM Affiliate
based on (a) the Development, use, manufacture, distribution or sale of any
Licensed Product covered by PROTIVA Patent Rights by ALNYLAM or any of its
Affiliates or Sublicensees, including, but not limited to, any claims made
against PROTIVA by Third Parties or an ALNYLAM Affiliate alleging infringement,
injury, damage, death or other consequence occurring to any person claimed to
result, directly or indirectly, from the possession, use or consumption of, or
treatment with, any Licensed Product covered by PROTIVA Patent Rights, whether
claimed by reason of breach of warranty, negligence, product defect or
otherwise, and regardless of the form or forum in which any such claim is made,
(b) any breach of any representation, warranty or covenant of ALNYLAM in this
Agreement or any Other Agreement,

42



--------------------------------------------------------------------------------



 



and (c) actions taken or omitted to be taken by ALNYLAM or its Affiliates,
subcontractors or Sublicensees, or the employees, agents or representatives of
any of them in performing ALNYLAM’s obligations under this Agreement.
The above indemnification shall not apply to the extent that any Losses are due
to a material breach of any of PROTIVA’s representations, warranties, covenants
and/or obligations under this Agreement.
     10.3 Tender of Defense; Counsel. The obligation to indemnify pursuant to
this Article shall be contingent upon timely notification by the indemnitee to
the indemnitor of any claims, suits or service of process; the tender by the
indemnitee to the indemnitor of full control over the conduct and disposition of
any claim, demand or suit; and reasonable cooperation by the indemnitee in the
defense of the claim, demand or suit. No indemnitor will be bound by or liable
with respect to any settlement or admission entered or made by any indemnitee
without the prior written consent of the indemnitor. The indemnitee will have
the right to retain its own counsel to participate in its defense in any
proceeding hereunder. The indemnitee shall pay for its own counsel except to the
extent it is determined that (i) one or more legal defenses may be available to
it which are different from or additional to those available to the indemnitor,
or (ii) representation of both Parties by the same counsel would be
inappropriate due to actual or potential differing interests between them. In
any such case and to such extent, the indemnitor shall be responsible to pay for
the reasonable costs and expenses of the separate counsel retained to
participate in the defense of the indemnitee, provided that such expenses are
otherwise among those covered by the indemnitor’s indemnity agreement
hereunder.Notwithstanding the foregoing, if the indemnitor believes that any of
the exceptions to its obligation of indemnification of the indemnitee set forth
in Sections 10.1 or 10.2 may apply, the indemnitor shall promptly notify the
indemnitee, which shall then have the right to be represented in any such action
or proceeding by separate counsel at their expense; provided, that the
indemnitor shall be responsible for payment of such expenses if the indemnitee
is ultimately determined to be entitled to indemnification from the indemnitor.
     10.4 PROTIVA Insurance. With respect to its activities under this
Agreement, PROTIVA will secure and maintain in full force and effect throughout
the PLK Term and the term of the license set out in Section 3.4, as the case may
be (and for at least six (6) years thereafter for claims-made coverage), the
following types and amounts of insurance coverage with carriers having a minimum
AM Best rating of A, with per claim deductibles that do not exceed [**]:
Comprehensive General Liability and Personal Injury, including coverage for
contractual liability assumed by PROTIVA and coverage for PROTIVA independent
contractor(s), with limits of at least [**] per occurrence and a general
aggregate limit of [**].
Prior to, at, and following the dosing of the first patient in a Phase I
Clinical Trial of any Licensed Product by PROTIVA or its Affiliates or
Sublicensees, Umbrella Liability, exclusive of the coverage provided by the
policies listed above, with a limit of at least [**].
Prior to, at, and following the First Commercial Sale of any Licensed Product by
PROTIVA or

43



--------------------------------------------------------------------------------



 



its Affiliates or Sublicensees, Products/Clinical/Professional Liability,
exclusive of the coverage provided by the Comprehensive General Liability
policy, with limits of at least [**] per occurrence and an aggregate limit of at
least [**], with ALNYLAM to be named as an additional insured party with respect
to each RNAi Product or miRNA Product under such coverage.
     10.5 ALNYLAM Insurance. With respect to its activities under this
Agreement, ALNYLAM will secure and maintain in full force and effect throughout
the term of the license set out in Section 4.3 (and for at least six (6) years
thereafter for claims-made coverage), the following types and amounts of
insurance coverage with carriers having a minimum AM Best rating of A, with per
claim deductibles that do not exceed [**]:
Comprehensive General Liability and Personal Injury, including coverage for
contractual liability assumed by ALNYLAM and coverage for ALNYLAM independent
contractor(s), with limits of at least [**] per occurrence and a general
aggregate limit of [**].
Prior to, at, and following the dosing of the first patient in a Phase I
Clinical Trial of any Licensed Product by ALNYLAM or its Affiliates or
Sublicensees, Umbrella Liability, exclusive of the coverage provided by the
policies listed above, with a limit of at least [**].
Prior to, at, and following the First Commercial Sale of any Licensed Product by
ALNYLAM or its Affiliates or Sublicensees, Products/Clinical Liability,
exclusive of the coverage provided by the Comprehensive General Liability
policy, with limits of at least [**] per occurrence and an aggregate limit of at
least [**], with PROTIVA to be named as an additional insured party with respect
to each Licensed Product under such coverage.
ARTICLE XI — EXPORT
     11.1 General. The Parties acknowledge that the exportation from the United
States of materials, products and related technical data (and the re-export from
elsewhere of United States origin items) may be subject to compliance with
United States export laws, including without limitation the United States Bureau
of Export Administration’s Export Administration Regulations, the Act and
regulations of the FDA issued thereunder, and the United States Department of
State’s International Traffic and Arms Regulations which restrict export,
re-export, and release of materials, products and their related technical data,
and the direct products of such technical data. The Parties agree, under this
Agreement, to comply with all applicable exports laws and to commit no act that,
directly or indirectly, would violate any United States law, regulation, or
treaty, or any other international treaty or agreement, relating to the export,
re-export, or release of any materials, products or their related technical data
to which the United States adheres or with which the United States complies.
     11.2 Delays. The Parties acknowledge that they cannot be responsible for
any delays attributable to export controls which are beyond the reasonable
control of either Party.
     11.3 Assistance. The Parties agree to provide assistance to one another in
connection with each Party’s efforts to fulfill its obligations under this
Article XI.

44



--------------------------------------------------------------------------------



 



ARTICLE XII — EFFECTIVE DATE, TERM AND TERMINATION
     12.1 Effective Date; Term; Expiration. The “Effective Date” shall be the
date upon which this Agreement and the ALNYLAM-TEKMIRA License Agreement are
released from escrow and delivered to the appropriate parties in accordance with
the terms of the Escrow Agreement. Unless and until the foregoing condition is
met, the Original Cross-License Agreement shall remain in full force and effect
and the terms and conditions of the Original Cross-License Agreement shall
govern the Parties without any regard being given to this Agreement or its terms
and conditions. On and as of the Effective Date, this Agreement will supersede
and replace the Original Cross-License Agreement and, unless terminated earlier
as provided herein, the licenses granted under this Agreement will expire at the
end of the periods described in Section 2.12, 3.4 or 4.3, as applicable to each
of such licenses.
     12.2 Material Breach.
     (a) ALNYLAM, as the licensor under Articles II and III, will have the right
to terminate the licenses granted under such Articles, upon written notice to
PROTIVA, in the event PROTIVA materially breaches its obligations under this
Agreement related to the license granted under Articles II or III and does not
remedy such breach within ninety (90) days after receipt of written notice from
ALNYLAM specifically identifying the breach and stating that ALNYLAM intends to
terminate such licenses if PROTIVA fails to remedy the breach within the ninety
(90)-day time period; provided, however, that if PROTIVA disputes in good faith
that the claimed breach exists, such 90-day period will not start to run until
such dispute has been resolved or can no longer be maintained in good faith.
     (b) PROTIVA, as the licensor under Article IV, will have the right to
terminate the licenses granted under such Article, upon written notice to
ALNYLAM, in the event ALNYLAM materially breaches its obligations under this
Agreement related to the license granted under Article IV and does not remedy
such breach within ninety (90) days after receipt of written notice from PROTIVA
specifically identifying the breach and stating that PROTIVA intends to
terminate such licenses if ALNYLAM fails to remedy the breach within the ninety
(90)-day time period; provided, however, that if ALNYLAM disputes in good faith
that the claimed breach exists, such 90-day period will not start to run until
such dispute has been resolved or can no longer be maintained in good faith.
     (c) In the event that ALNYLAM materially breaches its obligations under
this Agreement as referenced below, and does not remedy such breach within
ninety (90) days after receipt of written notice from PROTIVA specifically
identifying the breach, PROTIVA will, in addition to its rights under
Section 12.2(b), have the following rights: (i) if ALNYLAM’s material breach is
in respect of its obligations arising under Articles II or III of this
Agreement, PROTIVA may (A) suspend any obligation to make payments to ALNYLAM
due under Articles II or III of this Agreement until such time as the breach is
cured and (B) suspend the performance of its obligations under the PLK Research
Plan; and/or (C) terminate its obligations under the PLK Research Plan; or
(ii) if ALNYLAM’s material breach is in respect of its obligations arising under
Articles IV or V of this Agreement, PROTIVA may (A) suspend the performance of
its obligations under the R&D Research Plan; and/or (B) terminate its
obligations under the R&D Research Plan; provided, however, that if ALNYLAM
disputes in good faith that the claimed breach exists, PROTIVA will not exercise
its right of termination under clauses

45



--------------------------------------------------------------------------------



 



(i)(C) or (ii)(B) above until such dispute has been resolved or can no longer be
maintained in good faith. Within sixty (60) days after cure of the breach,
PROTIVA will pay to ALNYLAM all amounts previously due, but not paid as a result
of any suspension of payments.
     (d) In the event that PROTIVA materially breaches its obligations under
this Agreement as described below, and does not remedy such breach within ninety
(90) days after receipt of written notice from ALNYLAM specifically identifying
the breach, ALNYLAM will, in addition to its rights under Section 12.2(a), have
the following rights: (i) if PROTIVA’s material breach is in respect of its
obligations arising under Articles IV or V of this Agreement, ALNYLAM may
suspend any obligation to make payments to PROTIVA due under Articles IV and V
of this Agreement until such time as the breach is cured; and/or (ii) if
PROTIVA’s material breach is in respect of its obligations under Articles II or
III, ALNYLAM suspend its obligations under Section 3.2 with respect to Targets
proposed by PROTIVA. Within sixty (60) days after cure of the breach, ALNYLAM
will pay to PROTIVA all amounts previously due, but not paid as a result of any
suspension of payments.
     (e) In the event that TEKMIRA is in breach of any of its material
obligations under any “Transaction Document” (defined below) to which it is a
party (other than the Supply Agreement or any Quality Agreement (as such terms
are defined in the ALNYLAM-TEKMIRA License Agreement)), by causes and reasons
within the control of TEKMIRA, and if the breach is capable of being cured,
TEKMIRA has not cured such breach within the period provided for cure under the
applicable Transaction Document or, if greater, ninety (90) days after receiving
notice of such breach from the non-breaching Party, and if, and to the extent
that ALNYLAM exercises its rights to terminate any licenses under the
ALNYLAM-TEKMIRA License Agreement with respect to Exclusively Licensed Tekmira
IP, then ALNYLAM may, in its sole discretion, also and concurrently (and to the
same extent, e.g., with respect to the same “Region” as defined in the
ALNYLAM-TEKMIRA License Agreement) terminate the licenses under this Agreement
to PROTIVA with respect to Exclusively Licensed Tekmira IP; provided, however,
that, in the event of a good faith dispute with respect to the existence of a
material breach, the applicable cure period shall be tolled until such time as
the dispute is resolved pursuant to the dispute resolution provisions of the
applicable Transaction Document, or in the absence of any dispute resolution
provisions in the applicable Transaction Document, Section 12.6 of the
ALNYLAM-TEKMIRA License Agreement. “Transaction Documents” means the ALNYLAM
Subscription Agreement, the ALNYLAM-TEKMIRA License Agreement, the Tekmira-UBC
License Agreement, the UBC Sublicense Documents, the Loan Agreement (all as
defined in the ALNYLAM-TEKMIRA License Agreement), all letter agreements and
other documents executed by TEKMIRA in connection with the Original
ALNYLAM-TEKMIRA License Agreement and any other documents or agreements that are
executed by the Parties and/or TEKMIRA after the Original Effective Date as
contemplated by this Agreement or the ALNYLAM-TEKMIRA License Agreement.
     12.3 Challenges of ALNYLAM Patent Rights. In the event that PROTIVA,
TEKMIRA or any of their Affiliates shall (a) commence or participate in any
action or proceeding (including, without limitation, any patent opposition or
re-examination proceeding), or otherwise assert in writing any claim,
challenging or denying the validity of any of the ALNYLAM Patent Rights licensed
hereunder, or any claim thereof or (b) actively assist any

46



--------------------------------------------------------------------------------



 



other person or entity in bringing or prosecuting any action or proceeding
(including, without limitation, any patent opposition or re-examination
proceeding) challenging or denying the validity of any of such ALNYLAM Patent
Rights or any claim thereof, ALNYLAM will have the right to give notice to
PROTIVA (which notice must be given, if at all, within sixty (60) days after
ALNYLAM first learns of the foregoing) that the licenses granted by ALNYLAM to
such ALNYLAM Patent Right will terminate in thirty (30) days following such
notice, and, unless PROTIVA or TEKMIRA withdraws or causes to be withdrawn all
such challenge(s) within such thirty-day period, such licenses will so
terminate.
     12.4 Challenges of PROTIVA Patent Rights. In the event that ALNYLAM or any
of its Affiliates shall (a) commence or participate in any action or proceeding
(including, without limitation, any patent opposition or re-examination
proceeding), or otherwise assert in writing any claim, challenging or denying
the validity of any of the PROTIVA Patent Rights or any claim thereof or
(b) actively assist any other person or entity in bringing or prosecuting any
action or proceeding (including, without limitation, any patent opposition or
re-examination proceeding) challenging or denying the validity of any of such
PROTIVA Patent Rights or any claim thereof, PROTIVA will have the right to give
notice to ALNYLAM (which notice must be given, if at all, within sixty (60) days
after PROTIVA first learns of the foregoing) that ALNYLAM’s license under
Class 1 PROTIVA Patent Rights and/or the license under Class 2 PROTIVA Patent
Rights will terminate in thirty (30) days following such notice, and, unless
ALNYLAM withdraws or causes to be withdrawn all such challenge(s) within such
thirty-day period, such licenses will so terminate.
     12.5 Consequences of Termination; Survival.
     (a) In the event of termination by ALNYLAM under Section 12.2(a) above, all
licenses and rights granted by ALNYLAM to PROTIVA under Article II and III and
Section 5.6 of this Agreement will terminate; provided, however, that to the
extent such licenses and rights are required in respect of clinical trials that
are ongoing and cannot reasonably be terminated promptly due to health or safety
reasons or the requirements of applicable law, such licenses and rights will
continue in effect until such clinical trials are properly terminated. Moreover,
any breach of the restrictions in Section 5.6(d) which PROTIVA fails to cure
within ninety (90) days after receipt of written notice from ALNYLAM
specifically identifying the breach, shall result in the termination of
PROTIVA’s license under such Section to the Alnylam Data, but it shall not, by
itself, result in the termination of any other licenses to PROTIVA under this
Agreement unless ALNYLAM meets the burden of demonstrating that such breach has
had or is reasonably likely to have a material adverse effect on the benefits,
taken as a whole, that ALNYLAM reasonably anticipates it will obtain from this
Agreement and the ALNYLAM-TEKMIRA License Agreement and the activities and
grants contemplated under such agreements.
     (b) In the event of termination by PROTIVA under Section 12.2(b) above, all
licenses and rights granted by PROTIVA to ALNYLAM under Article IV of this
Agreement will terminate; provided, however, that to the extent such licenses
and rights are required in respect of clinical trials that are ongoing and
cannot reasonably be terminated promptly due to health or safety reasons or the
requirements of applicable law, such licenses and rights will continue in effect
until such clinical trials are properly terminated.

47



--------------------------------------------------------------------------------



 



     (c) Expiration or termination of this Agreement shall not relieve the
Parties of any obligation accruing prior to such expiration or termination. Any
expiration or termination of this Agreement shall be without prejudice to the
rights of either Party against the other accrued or accruing under this
Agreement prior to expiration or termination, including without limitation the
obligation to pay royalties for Licensed Product sold prior to such expiration
or termination. The provisions of Article VIII shall survive the expiration or
termination of this Agreement. In addition, to the extent applicable under their
terms, the provisions of Sections 4.14, 5.6(b), 5.6(d) (subject to the
provisions of Section 12.2(a)), 7.1, 7.3, 7.4, 7.7, 11.1, and 13.4, and Articles
I, IX, X, XII, and XIV shall survive any expiration or termination of this
Agreement.
12.6 License upon Termination.
     (a) Upon any termination of this Agreement, ALNYLAM shall enter into an
agreement containing substantially the same provisions as this Agreement with
any Sublicensees of PROTIVA existing at the time of such termination, covering
the RNAi Products that had been licensed to such Sublicensee by PROTIVA in
compliance with this Agreement, provided that at the time of any termination of
this Agreement, such Sublicensees are in full compliance with the terms and
conditions of the sublicense agreement. ALNYLAM acknowledges that such
Sublicensees of PROTIVA that are then in full compliance with the terms and
conditions of their respective sublicense agreement are third party
beneficiaries of this Agreement, including this Section 12.6(a).
     (b) Upon any termination of this Agreement, PROTIVA shall enter into an
agreement containing substantially the same provisions as this Agreement with
any Sublicensees of ALNYLAM existing at the time of such termination, covering
the RNAi Products and miRNA Products that had been licensed to such Sublicensee
by ALNYLAM in compliance with this Agreement, provided that at the time of any
termination of this Agreement, such Sublicensees are in full compliance with the
terms and conditions of the sublicense agreement. PROTIVA acknowledges that such
Sublicensees of ALNYLAM that are then in full compliance with the terms and
conditions of their respective sublicense agreement are third party
beneficiaries of this Agreement, including this Section 12.6(b).

48



--------------------------------------------------------------------------------



 



ARTICLE XIII — SEPARATE CONDUCT OF CERTAIN PROTIVA AND TEKMIRA ACTIVITIES
     13.1 Separate Conduct. Immediately upon the effective date of the Purchase
Agreement and through [**] (the “Restriction Period”), PROTIVA has taken and
will take all steps necessary to ensure, to the maximum extent practicable, that
there was and is no collaboration between, or joint inventive work conducted by,
PROTIVA and TEKMIRA under the Second Target Research Plan or under the PLK
Research Plan or the R&D Research Plan, or under the Research Plan or
Manufacturing Plan (as each such term is defined in the ALNYLAM-TEKMIRA License
Agreement), or any activities contemplated thereunder, with the goal of [**].
Such steps shall include, without limitation, the requirement that during the
Restriction Period, PROTIVA has maintained and shall maintain research and
manufacturing operations that are separate from the research and manufacturing
operations of TEKMIRA for all activities under the Research Plan, the
Manufacturing Plan (as each such term is defined in the ALNYLAM-TEKMIRA License
Agreement), the Second Target Research Plan, the PLK Research Plan and the R&D
Research Plan, and has ensured and shall ensure that the PROTIVA personnel who
work on the Second Target Research Plan or the PLK Research Plan or the R&D
Research Plan did not and do not undertake research activities with or for
TEKMIRA under the Research Plan or the Manufacturing Plan.
     13.2 Common Management; TEKMIRA Facilities Option. Notwithstanding the
requirements of Section 13.1, during the Restriction Period (a) PROTIVA and
TEKMIRA may (i) have common management in the form of one person who serves as
CEO of both companies, (ii) have interlocking boards of directors, and
(iii) share with each other or loan to each other specific items of equipment
and/or other tangible and intangible assets (but not human resources, other than
administrative personnel not involved in Research or Development activities);
and (b) PROTIVA may use TEKMIRA’s physical facilities solely to manufacture
(x) at ALNYLAM’s sole discretion, a product formulation developed by PROTIVA for
ALNYLAM under this Agreement; or (y) upon mutual written agreement of ALNYLAM,
TEKMIRA and PROTIVA, an RNAi Product directed to the PLK Target (“TEKMIRA
Facilities Option”).
     13.3 Notification. During the period from the Effective Date through
December 31, 2008, PROTIVA shall notify ALNYLAM in writing within thirty
(30) days after conception of any intellectual property conceived by PROTIVA or
TEKMIRA (or their employees or consultants) on or prior to [**], with respect to
which ALNYLAM has a license under this Agreement, the ALNYLAM-TEKMIRA License
Agreement or the UBC Sublicense (as defined in the ALNYLAM-TEKMIRA License
Agreement), it being understood that such notice as to the period from the end
of the Restriction Period through [**] will be for informational purposes only.
     13.4 Violations, Penalties. In the event that any joint invention is made
(i) by inventor(s) who are employees or consultants of PROTIVA and inventor(s)
who are employees or consultants of TEKMIRA during the Restriction Period,
(ii) due to or in respect of the conduct of PROTIVA and/or TEKMIRA during the
Restriction Period and (iii) without any inventive contribution from ALNYLAM or
communication by or through ALNYLAM of any information or materials from TEKMIRA
or PROTIVA to the other in a manner that is material to the

49



--------------------------------------------------------------------------------



 



determination of inventorship (any such joint invention is hereinafter referred
to as a “Restricted Joint Invention”), with the result that any rights to such
Restricted Joint Invention are licensed to [**] under the [**] as they existed
on the Effective Date), then, except and solely to the extent that any such
Restricted Joint Invention arises from manufacturing performed by PROTIVA at a
TEKMIRA facility as a result of the exercise of the Tekmira Facilities Option:
     (a) PROTIVA shall pay to ALNYLAM any and all royalties and milestone
payments received from [**] under the [**] with respect to the development or
commercialization of any product as to which the [**] owed such royalties or
milestones due to the coverage of such product by any claims (whether issued or
pending) covering such Restricted Joint Invention (or that would have been so
received from [**] under the terms of the [**] as they existed on the Effective
Date);
     (b) ALNYLAM shall have a fully-paid, perpetual, milestone-free,
royalty-free, and exclusive (except as to the [**] rights under the [**])
license to PROTIVA’s right, title and interest in the Restricted Joint
Invention; and
     (c) any and all royalties required to be paid by ALNYLAM to PROTIVA under
this Agreement with respect to ALNYLAM Development Products that are Licensed
Products the identification, characterization, validation, synthesis,
development, use, formulation, manufacture, production or sale of which, where
and when occurring, would, but for the grant of a license or sublicense from
Tekmira, infringe a Valid Claim of the Exclusively Licensed Tekmira IP shall be
reduced by fifty percent (50%).
ARTICLE XIV — MISCELLANEOUS
     14.1 Representations and Warranties.

   (a)   Mutual Representations and Warranties by PROTIVA and ALNYLAM.

          (i) Each Party hereby represents and warrants to the other Party as of
the Effective Date:
               (1) It is a corporation duly organized under the laws of the
state of its incorporation, and has all necessary power and authority to conduct
its business in the manner in which it is currently being conducted, to own and
use its assets in the manner in which its assets are currently owned and used,
and to enter into and perform its obligations under this Agreement.
               (2) The execution, delivery and performance of this Agreement has
been duly authorized by all necessary action on the part of such Party and its
Board of Directors and no consent, approval, order or authorization of, or
registration, declaration or filing with any Third Party or governmental
authority is necessary for the execution, delivery or performance of this
Agreement.
               (3) This Agreement constitutes the legal, valid and binding
obligation of such Party, enforceable against it in accordance with its terms,
subject to (A) laws of general

50



--------------------------------------------------------------------------------



 



application relating to bankruptcy, insolvency and the relief of debtors, and
(B) rules of law governing specific performance, injunctive relief and other
equitable remedies.
               (4) Neither it nor any of its Affiliates has been found in breach
of any laws or regulations governing the production of medicinal products in the
United States or any other jurisdiction within the Territory.
               (5) Neither it nor any of its Affiliates or employees has been
debarred (nor is it or any of its Affiliates or employees using in any capacity
in connection with its activities under this Agreement any person who has been
debarred) by the FDA from working for or providing services to any
pharmaceutical or biotechnology company under Section 306 of the United States
Food, Drug and Cosmetic Act. Each Party agrees to inform the other Party in
writing immediately if it or any person that is performing activities under this
Agreement is debarred or is the subject of a conviction described in
Section 306, or if any action, suit, claim, investigation or legal or
administrative proceeding is pending or, to the best of the notifying Party’s
knowledge, is threatened, relating to the debarment or conviction of the
notifying Party or any person or entity used in any capacity by such Party or
any of its Affiliates.
               (6) It has never approved or commenced any proceeding, or made
any election contemplating, the winding up or cessation of its business or
affairs or the assignment of material assets for the benefit of creditors. To
such Party’s knowledge, no such proceeding is pending or threatened.
          (ii) Each Party will notify the other Party promptly in writing if any
proceeding described in Section 14.1(a)(i)(6) is approved, commenced or, to such
Party’s knowledge, becomes pending or threatened, against it. Each Party will
promptly provide copies to the other Party of all documents filed with the court
with respect to such proceedings and will consult with such other Party in a
timely manner concerning the progress and/or disposition of such proceedings.
          (iii) Each Party acknowledges and agrees that the other Party has not
made any representation or warranty that it has or can provide all the rights
that are necessary or useful to Research, Develop or Commercialize (as
applicable) an RNAi Product (and/or miRNA Product in the case of ALNYLAM).
          (iv) Each Party represents and warrants to the other Party that as of
the Effective Date it has the right to grant to such other Party, its Affiliates
and Sublicensees the licenses granted hereunder and has not granted any
conflicting rights to any other person or entity. Each Party shall maintain any
applicable in- licenses in effect and shall not amend any such in-licenses in a
manner that is detrimental to the rights of the other Party under this Agreement
without the prior written consent of such other Party.
     (b) ALNYLAM Representations and Warranties. ALNYLAM hereby represents and
warrants to PROTIVA that:

51



--------------------------------------------------------------------------------



 



          (i) except for the Exclusively Licensed Tekmira IP, as to which
ALNYLAM makes no representations or warranties, to ALNYLAM’s knowledge, the
conception, development and reduction to practice of the ALNYLAM Patent Rights
licensed to PROTIVA under this Agreement did not constitute or involve the
misappropriation of trade secrets or other rights or property of any person or
entity; and
          (ii) except as set forth in Appendix V, it has not assigned,
transferred, conveyed or otherwise encumbered its right, title and interest in
the ALNYLAM Patent Rights in a manner that conflicts with any rights granted to
PROTIVA hereunder.
     (c) PROTIVA Representations and Warranties. PROTIVA hereby represents and
warrants to PROTIVA that:
          (i) the patents and patent applications listed on Appendices A-2 and
A-3 are all the PROTIVA Patent Rights existing on the Effective Date, and
include, without limitation, all the patent rights licensed by PROTIVA to the
[**]. To PROTIVA’s knowledge, the conception, development and reduction to
practice of the PROTIVA Patent Rights and Know-How licensed to ALNYLAM under
this Agreement do not constitute or involve the misappropriation of trade
secrets or other rights or property of any person or entity;
          (ii) except as set forth herein this Agreement, it has not assigned,
transferred, conveyed or otherwise encumbered its right, title and interest in
the PROTIVA Patent Rights in a manner that conflicts with any rights granted to
ALNYLAM hereunder; and
          (iii) the [**] does not provide that any payments, other than
milestone and royalty payments, will be owed or would be owed by the [**] to
PROTIVA or its Affiliates with respect to the development or commercialization
of any product due to the coverage of such product by any claims (whether issued
or pending) covering any Restricted Joint Invention.
     (d) Warranty Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATION OR EXTENDS ANY WARRANTY OR
CONDITIONS OF ANY KIND, EITHER EXPRESS OR IMPLIED, TO THE OTHER PARTY WITH
RESPECT TO ANY INTELLECTUAL PROPERTY, LICENSED PRODUCTS, GOODS, THE
COLLABORATION, RIGHTS OR OTHER SUBJECT MATTER OF THIS AGREEMENT AND HEREBY
DISCLAIMS ALL IMPLIED CONDITIONS, REPRESENTATIONS, AND WARRANTIES, INCLUDING
WITHOUT LIMITATION, WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE AND NONINFRINGEMENT OR VALIDITY OF PATENT RIGHTS WITH RESPECT TO ANY AND
ALL OF THE FOREGOING. EACH PARTY HEREBY DISCLAIMS ANY REPRESENTATION OR WARRANTY
THAT THE DEVELOPMENT, MANUFACTURE OR COMMERCIALIZATION OF ANY LICENSED PRODUCT
PURSUANT TO THIS AGREEMENT WILL BE SUCCESSFUL OR THAT ANY PARTICULAR SALES LEVEL
WITH RESPECT TO SUCH LICENSED PRODUCTS WILL BE ACHIEVED.

52



--------------------------------------------------------------------------------



 



     14.2 Dispute Resolution; Arbitration Procedures.
     (a) In the event of any dispute, controversy or claim arising out of or
relating to this Agreement, or the breach thereof, the Parties will try to
settle such dispute, controversy or claim amicably between themselves, including
referring such dispute, controversy or claim to the Chief Operating Officer of
ALNYLAM or his designee, and the Chief Executive Officer of PROTIVA, or any
other officer designated by such Chief Executive Officer. In the event that
after forty-five (45) days the designated officers of both Parties fail to
resolve the matter, either Party may submit such dispute, controversy or claim
that is not an “Excluded Claim” for resolution by binding arbitration under the
Rules of Arbitration of the International Chamber of Commerce. Judgment on the
arbitration award may be entered in any court of competent jurisdiction. The
arbitration will be conducted in New York, New York and the language of all
communications and proceedings relating to the arbitration will be English.
     (b) The arbitration shall be conducted by a panel of three persons
experienced in the pharmaceutical business. Within thirty (30) days after
initiation of arbitration, each Party shall select one person to act as
arbitrator and the two Party-selected arbitrators shall select a third
arbitrator within thirty (30) days of their appointment. If the arbitrators
selected by the Parties are unable or fail to agree upon the third arbitrator,
the Parties shall select two replacement arbitrators to replace the arbitrators
originally selected, which replacement arbitrators shall select a third
arbitrator within thirty (30) days of their appointment. The Parties agree
(a) to meet with the arbitrator(s) within thirty (30) days of selection and
(b) to agree at that meeting or before upon procedures for discovery and as to
the conduct of the hearing which will result in the hearing being concluded
within no more than six (6) months after selection of the arbitrator(s) and in
the award being rendered within thirty (30) days of any post-hearing briefing,
which briefing will be completed by both sides within thirty (30) days after the
conclusion of the hearings, or within sixty (60) days of the conclusion of the
hearings if there is no post-hearing briefing. In the event the Parties cannot
agree upon procedures for discovery as set forth in (a) above, the arbitrator(s)
shall provide that discovery be limited so that the schedule may be met without
difficulty and so that neither side obtains more than a total of twenty-five
(25) hours of deposition testimony from all witnesses, including both fact and
expert witnesses, or serves more than ten (10) individual requests for documents
or ten (10) individual requests for admission or interrogatories. In no event
will the arbitrator(s), absent agreement of the Parties, allow more than three
(3) days per side for the hearing or more than a total of six (6) days for the
hearing. Multiple hearing days will be scheduled consecutively to the greatest
extent possible.
     (c) Either Party may apply to the arbitrators for interim injunctive relief
until the arbitration award is rendered or the controversy is otherwise
resolved. Either Party also may, without waiving any remedy under this
Agreement, seek from any court having jurisdiction any injunctive or provisional
relief necessary to protect the rights or property of that Party pending the
arbitration award. The arbitrators shall have no authority to award punitive or
any other type of damages not measured by a Party’s compensatory damages. Each
Party shall bear its own costs and expenses and attorneys’ fees and an equal
share of the arbitrators’ fees and any administrative fees of arbitration.
     (d) Except to the extent necessary to confirm an award or as may be
required by law, neither a Party nor an arbitrator may disclose the existence,
content, or results of an arbitration without the prior written consent of both
Parties. In no event shall an arbitration be initiated after

53



--------------------------------------------------------------------------------



 



the date when commencement of a legal or equitable proceeding based on the
dispute, controversy or claim would be barred by the applicable New York statute
of limitations.
     (e) The Parties agree that, in the event of a dispute over the nature or
quality of performance under this Agreement, neither Party may terminate this
Agreement until final resolution of the dispute through arbitration or other
judicial determination. The Parties further agree that any payments made
pursuant to this Agreement pending resolution of the dispute shall be refunded
if an arbitrator or court determines that such payments are not due.
     (f) As used in this Section 14.2, the term “Excluded Claim” shall mean a
dispute, controversy or claim that concerns (a) the validity or infringement of
a patent, trade secret, trademark or copyright; or (b) any antitrust,
anti-monopoly or competition law or regulation, whether or not statutory.
Excluded Claims shall be resolved in a court of competent jurisdiction.
     14.3 Publicity. No disclosure of the existence of, or the terms of, this
Agreement may be made by either Party or its Affiliates, and no Party or its
Affiliate shall use the name, trademark, trade name or logo of the other Party
or its employees in any publicity, news release or disclosure relating to this
Agreement or its subject matter, without the prior express written permission of
the other Party, except as may be required by law or as set forth in this
Section 14.3. The Parties expect that upon the Effective Date of this Agreement
TEKMIRA will, and ALNYLAM may, issue separate press releases publicizing the
execution of this Agreement and the ALNYLAM-TEKMIRA License Agreement, and that
prior to the execution of this Agreement, ALNYLAM and TEKMIRA shall agree in
writing upon any such press releases. The Parties agree to consult with each
other reasonably and in good faith with respect to the text and timing of any
proposed press releases prior to the issuance thereof. Either Party may issue
such press releases or otherwise make such public statements or disclosures
(such as in annual reports to stockholders or filings with the Securities and
Exchange Commission) as it determines, based on advice of counsel and with
reasonable prior written notice to the other Party, are reasonably necessary to
comply with applicable laws and regulations. In addition, following any press
release(s) announcing this Agreement or the Original Cross-License Agreement or
any other public disclosure approved by both Parties, either Party shall be free
to disclose, without the other Party’s prior written consent, the existence of
this Agreement, the identity of the other Party and those terms of the Agreement
which have already been publicly disclosed in accordance herewith.
     14.4 Force Majeure. No failure or omission by the Parties in the
performance of any obligation of this Agreement will be deemed a breach of this
Agreement or create any liability if the same will arise from any cause or
causes beyond the control of the Parties, including, but not limited to, the
following: acts of God; acts or omissions of any government; any rules,
regulations or orders issued by any governmental authority or by any officer,
department, agency or instrumentality thereof; fire; flood; storm; earthquake;
accident; war; rebellion; insurrection; riot; and invasion. The affected Party
shall notify the other Party of such force majeure circumstances as soon as
reasonably practical, and shall promptly undertake all reasonable efforts
necessary to cure such force majeure circumstances.
     14.5 Consequential Damages. NEITHER PARTY (INCLUDING ITS AFFILIATES

54



--------------------------------------------------------------------------------



 



AND SUBLICENSEES) SHALL BE LIABLE UNDER THIS AGREEMENT FOR ANY SPECIAL,
INCIDENTAL, OR CONSEQUENTIAL DAMAGES OR FOR LOSS OF PROFIT OR LOST REVENUE, EVEN
IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS SECTION 14.5 IS INTENDED TO OR
SHALL LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OF A PARTY OR DAMAGES
AVAILABLE FOR A PARTY’S BREACH OF CONFIDENTIALITY OR NON-SOLICITATION
OBLIGATIONS IN SECTION 8.3.
     14.6 Assignment. (a) This Agreement, and any of its rights and obligations,
may not be assigned or otherwise transferred by either Party without the prior
written consent of the other Party, which consent shall not be unreasonably
withheld, delayed or conditioned; provided, however, that subject to
Section 14.7, either Party may assign this entire Agreement, without the consent
of the other Party, to an Affiliate or in connection with such Party’s merger,
consolidation or transfer or sale of all or substantially all of the assets of
such Party; and provided further that the successor, surviving entity, purchaser
of assets, or transferee, as applicable, expressly assumes in writing such
Party’s obligations under this Agreement, if any. Notwithstanding the foregoing,
PROTIVA may not assign (i) this Agreement or its rights and obligations
hereunder to TEKMIRA without ALNYLAM’s prior written consent, except that
PROTIVA may, upon prior written notice to ALNYLAM, transfer or assign its rights
and obligations with respect to any PROTIVA Development Targets, any PROTIVA
Development Products and /or any Licensed Products for the PLK Target (subject
to the terms and conditions of Article II) to TEKMIRA; provided that, (x) any
such transfer shall be subject in all respects to the [**] Restriction and the
terms of Article XIII, and (y) TEKMIRA expressly assumes in writing PROTIVA’s
obligations with respect to such PROTIVA Development Target(s), PROTIVA
Development Product(s) and/or Licensed Product(s) for the PLK Target; or
(ii) its rights under this Agreement to perform the PLK Research Plan or the R&D
Research Plan to any PROTIVA Affiliate of which [**] or more of the outstanding
voting securities are owned, controlled or held by a pharmaceutical company,
biotechnology company, or group of such companies acting in concert, with annual
sales of human pharmaceutical products greater than [**] of control of the
management and policies of PROTIVA (“Significant Pharmaceutical Company”) or by
any investment entity affiliated with any such Significant Pharmaceutical
Company.
     (b) Any purported transfer or assignment in contravention of this
Section 14.6 shall, at the option of the non-assigning Party, be null and void
and of no effect.
     (c) This Agreement will be binding upon and inure to the benefit of the
Parties and their permitted successors and assigns.
     (d) The above notwithstanding: (i) PROTIVA agrees not to assign or transfer
this Agreement to any Third Party who is not also the assignee or transferee of
all ownership rights in the Class 1 PROTIVA Patent Rights and the Class 2
PROTIVA Patent Rights or otherwise in a manner that would be inconsistent with
ALNYLAM’s rights under this Agreement; and (ii) ALNYLAM agrees not to assign
this Agreement to any Third Party who is not also the assignee or transferee of
all ownership rights in the ALNYLAM Patent Rights or otherwise in a manner

55



--------------------------------------------------------------------------------



 



that would be inconsistent with PROTIVA’s rights under this Agreement.
     14.7 License, Provision of Information and other Rights Upon Material
Breach, Bankruptcy or Change of Control. In the event PROTIVA materially
breaches its obligations under Article V of this Agreement and does not remedy
such breach within ninety (90) days after receipt of written notice from ALNYLAM
specifically identifying the breach, or in the event a proceeding is initiated
with respect to PROTIVA’s insolvency, bankruptcy reorganization, liquidation or
receivership, that is not withdrawn within sixty (60) days or upon an assignment
of a substantial portion of the assets for the benefit of creditors by PROTIVA
or upon any “Change of Control” of PROTIVA, (i) the licenses granted to ALNYLAM
under this Agreement will remain in full force and effect in accordance with
their terms; and (ii) PROTIVA will promptly provide to ALNYLAM all then-existing
Licensed Information with respect to all Formulations identified or developed
under this Agreement, to the extent such Licensed Information has not previously
been provided to ALNYLAM and (iii) the conduct of activities in respect of the
PLK Research Plan and R&D Research Plan, including funding from ALNYLAM, will be
terminated immediately at ALNYLAM’s discretion.
For purposes of this Section 14.7, “Change of Control” means a Change of Control
under and as defined in the ALNYLAM-TEKMIRA License Agreement, or any other
transaction, or series of related transactions, whereby (a) PROTIVA merges,
reorganizes, amalgamates or consolidates with another entity, and the
shareholders of PROTIVA owning at least fifty percent (50%) of the outstanding
voting securities of PROTIVA immediately prior to such transaction(s) own less
than fifty percent (50%) of the outstanding voting securities of PROTIVA or the
surviving entity as a result of such transaction(s); (b) PROTIVA sells,
transfers or otherwise disposes of all or substantially all of its assets to
which this Agreement relates; or (c) PROTIVA issues securities to any Third
Party, TEKMIRA sells, transfers or otherwise disposes of any PROTIVA securities,
or PROTIVA permits or otherwise consents to the sale, transfer or other
disposition of any PROTIVA securities, if and only if, in any of these
circumstances, such transaction or series of transactions results in a new
Affiliate of PROTIVA; provided, however, that (i) the merger, reorganization,
amalgamation or consolidation of PROTIVA with TEKMIRA after the end of the
Restriction Period, and (ii) the sale or transfer of all or substantially all of
the assets to which this Agreement relates to TEKMIRA after the end the
Restriction Period, shall not be deemed a Change of Control for purposes of this
Section 14.7. ALNYLAM acknowledges and agrees that the transactions under the
Purchase Agreement will not constitute a “Change of Control” under either the
Original Cross-License Agreement or this Agreement. Upon (1) PROTIVA receiving
or otherwise becoming aware of a proposal or intention by a Third Party to take
any action, whether directly or indirectly, including without limitation a
non-binding letter of intent, that could lead to a Change of Control,
(2) PROTIVA planning to solicit or soliciting offers relating to its voting
securities or assets that could lead to a Change of Control, or (3) any Change
of Control, PROTIVA shall provide prompt written notice thereof to ALNYLAM.

56



--------------------------------------------------------------------------------



 



     14.8 Notices.
     Notices to ALNYLAM will be addressed to:
Alnylam Pharmaceuticals, Inc.
300 Third Street
Cambridge, Massachusetts 02142
U.S.A.
Attention: Vice President — Legal
Facsimile No.: (617) 551-8101
With copy to:
Faber Daeufer & Rosenberg PC
950 Winter Street, Suite 4500
Waltham, Massachusetts 02451
Attention: Sumy C. Daeufer, Esq.
Facsimile No.: (781) 795-4747
     Notices to PROTIVA will be addressed to:
PROTIVA Biotherapeutics Inc.
100-3480 Gilmore Way
Burnaby, B.C., Canada
Attention: President & CEO
Facsimile No.: (604) 630-5103
     With copy to:
Fenwick & West LLP
1191 Second Avenue
Seattle, WA 98101
Attention: Roger M. Tolbert, Esq.
Facsimile No.: (206) 389-4511
Any Party may change its address by giving notice to the other Party in the
manner provided in this Section 14.8. Any notice required or provided for by the
terms of this Agreement will be in writing and will be (a) sent by certified
mail, return receipt requested, postage prepaid, (b) sent via a reputable
international express courier service, or (c) sent by facsimile transmission,
with a copy by regular mail. The effective date of the notice will be the actual
date of receipt by the receiving Party.
     14.9 Independent Contractors. It is understood and agreed that the
relationship between the Parties is that of independent contractors and that
nothing in this Agreement will be construed as authorization for either Party to
act as the agent for the other Party.
     14.10 Governing Law; Jurisdiction. This Agreement will be governed and
interpreted in accordance with the substantive laws of the State of Delaware,
U.S.A., notwithstanding the provisions governing conflict of laws under such law
of the State of Delaware to the contrary, provided that (i) matters of
intellectual property law will be determined in accordance with the national
intellectual property laws relevant to the intellectual property in question,
and (ii) the

57



--------------------------------------------------------------------------------



 



application of the 1980 United Nations Convention on Contracts for the
International Sale of Goods is expressly excluded from this Agreement.
     14.11 Severability. In the event that any provision of this Agreement is
held by a court of competent jurisdiction to be unenforceable because it is
invalid or in conflict with any law of the relevant jurisdiction, the validity
of the remaining provisions will not be affected and the rights and obligations
of the Parties will be construed and enforced as if the Agreement did not
contain the particular provisions held to be unenforceable, provided that the
Parties will negotiate in good faith a modification of this Agreement with a
view to revising this Agreement in a manner which reflects, as closely as is
reasonably practicable, the commercial terms of this Agreement as originally
signed.
     14.12 No Implied Waivers. The waiver by either Party of a breach or default
of any provision of this Agreement by the other Party will not be construed as a
waiver of any succeeding breach of the same or any other provision, nor will any
delay or omission on the part of either Party to exercise or avail itself of any
right, power or privilege that it has or may have hereunder operate as a waiver
of any right, power or privilege by such Party.
     14.13 Headings. The headings of articles and sections contained this
Agreement are intended solely for convenience and ease of reference and do not
constitute any part of this Agreement, or have any effect on its interpretation
or construction.
     14.14 Entire Agreement. This Agreement constitutes the entire agreement
between the Parties with respect to its subject matter and supersedes all
previous written or oral representations, agreements and understandings between
the Parties including, without limitation, the Original Cross-License Agreement.
This Agreement (including the attachments hereto) may be amended only by a
writing signed by both Parties.
     14.15 Waiver of Rule of Construction. Each Party has had the opportunity to
consult with counsel in connection with the review, drafting and negotiation of
this Agreement. Accordingly, the rule of construction that any ambiguity in this
Agreement shall be construed against the drafting Party shall not apply.
     14.16 No Third Party Beneficiaries. Except as expressly contemplated
herein, no Third Party, including any employee of any Party to this Agreement,
shall have or acquire any rights by reason of this Agreement.
     14.17 Further Assurances. The Parties will with reasonable diligence, do
all such things and provide all such reasonable assurances as may be required to
consummate the transactions contemplated by this Agreement, and each Party will
provide such further documents or instruments required by the other Party as may
be reasonably necessary or desirable to give effect to the purpose of this
Agreement and carry out its provisions.
     14.18 Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed an original, and all of which
together will constitute one and the same instrument.

58



--------------------------------------------------------------------------------



 



[Signature Page Follows]

59



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have set their hand to this
Agreement as of the date first written above.

            ALNYLAM PHARMACEUTICALS, INC.
      By:   /s/ John Maraganore         Name:   John Maraganore        Title:  
CEO        PROTIVA BIOTHERAPEUTICS INC.
      By:   /s/ Mark J. Murray         Name:   Mark J. Murray        Title:  
President and CEO   

60



--------------------------------------------------------------------------------



 



         

EXHIBIT A-1
ALNYLAM Patent Rights
[**]
A total of eight pages were omitted and filed separately with the Securities and
Exchange Commission.

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1-A
CERTAIN ALNYLAM PATENTS RIGHTS RELATING TO THE APOB TARGET
[**]

i



--------------------------------------------------------------------------------



 



EXHIBIT A-2
Class 1 PROTIVA Patent Rights
[**]
A total of six pages were omitted and filed separately with the Securities and
Exchange Commission.

ii



--------------------------------------------------------------------------------



 



EXHIBIT A-3
Class 2 PROTIVA Patent Rights
[**]
A total of four pages were omitted and filed separately with the Securities and
Exchange Commission.

iii



--------------------------------------------------------------------------------



 



EXHIBIT B
IN-LICENSES COVERING ALNYLAM PATENT RIGHTS
     [**]

iv



--------------------------------------------------------------------------------



 



EXHIBIT C
PLK RESEARCH PLAN
[**]

v



--------------------------------------------------------------------------------



 



EXHIBIT D
R&D RESEARCH PLAN
[**]
A total of two pages were omitted and filed separately with the Securities and
Exchange Commission.

vi



--------------------------------------------------------------------------------



 



EXHIBIT E
[**]
A total of four pages were omitted and filed separately with the Securities and
Exchange Commission.

vii



--------------------------------------------------------------------------------



 



APPENDIX I
PLK TARGET
     [**]

viii



--------------------------------------------------------------------------------



 



APPENDIX II
DESCRIPTION OF LICENSED INFORMATION TO BE DISCLOSED BY PROTIVA
[**].[**]
A total of seven pages were omitted and filed separately with the Securities and
Exchange Commission.

i



--------------------------------------------------------------------------------



 



APPENDIX III
[Intentionally omitted]

i



--------------------------------------------------------------------------------



 



APPENDIX IV
Terms and Conditions of Co-Development Agreement
[**].
A total of two pages were omitted and filed separately with the Securities and
Exchange Commission.

i



--------------------------------------------------------------------------------



 



APPENDIX V
EXCEPTIONS TO REPRESENTATIONS AND WARRANTIES
[**]

ii